    2:19-cv-02148-CSB-EIL # 53-5      Page 1 of 32
                                                                          E-FILED
                                          Monday, 16 November, 2020 07:37:21 PM
                                                     Clerk, U.S. District Court, ILCD




            In The Matter Of:
                AYRES v.
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.




                 WYLESHA AYRES
                 January 28, 2020




  Area Wide Reporting and Video Conferencing
               www.areawide.net
           scheduling@areawide.net
              301 W. White Street
             Champaign, IL 61820




                         Exhibit E




                  Original File 0128AYRW.txt
            Min-U-Script® with Word Index
                         2:19-cv-02148-CSB-EIL # 53-5                  Page 2 of 32
AYRES v.                                                                                              WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                               January 28, 2020
                                                      Page 1                                                        Page 3
 1           IN THE UNITED STATES DISTRICT COURT                1                     STIPULATION
             FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                      URBANA DIVISION                         2
 3                                                              3           IT IS HEREBY EXPRESSLY STIPULATED AND
      WYLESHA AYRES,                      )
 4                                        )                     4 AGREED by and between the parties that the
          Plaintiff,                      )
 5                                        )                     5 deposition of WYLESHA AYRES may be taken on January
                 vs.                      )   No. 19-2148
 6                                        )                     6 28, 2020, at the law offices of Heyl, Royster,
      SHERIFF DEPUTIES CODY CHRISTENSEN   )
 7    and CORY FLOYD, CHAMPAIGN COUNTY    )                     7 Voelker & Allen, 301 N. Neil Street, Suite 505,
      SHERIFF'S OFFICE and CHAMPAIGN      )
 8    COUNTY, ILLINOIS,                   )                     8 Champaign, Illinois, pursuant to the Rules of the
                                          )
 9        Defendants.                     )                     9 Federal Court and the Rules of Federal Procedure
      ---------------------------------
10                                                             10 governing said depositions.
11                                                             11
12                                                             12
13                                                             13           IT IS FURTHER STIPULATED that the
14                DEPOSITION OF WYLESHA AYRES                  14 necessity for calling the Court Reporter for
                        January 28, 2020
15                          10:00 AM                           15 impeachment purposes is waived.
16                                                             16
17                                                             17
18                                                             18
19                                                             19
20                                                             20
21               June Haeme: CSR # 084-003038                  21
          Area Wide Reporting and Video Conferencing
22                   301 West White Street                     22
                  Champaign, Illinois 61820
23                      800.747.6789                           23
24                                                             24
25                                                             25

                                                      Page 2                                                        Page 4
 1                           INDEX
                                                                1          (Commencing at 9:53 a.m.)
 2
     APPEARANCES:                                               2                 WYLESHA AYRES,
 3
     For the Plaintiff:                                         3   having first been duly sworn, testified as follows:
 4             Matthew J. McCarter
               Attorney at Law                                  4          EXAMINATION BY
 5             Nathan & Kamionski, LLP
               33 W. Monroe Street, Suite 1830                  5          MR. VAYR:
 6             Chicago, IL 60603
                                                                6      Q. All right, so we're here for the
               312.612.1928
 7             mmccarter@nklawllp.com
                                                                7    deposition of Wylesha Ayres in the case Wylesha
 8   For the Defendant:                                         8    Ayres versus the Champaign County Sheriff's Office,
               Bryan Vayr
 9             Attorney at Law                                  9    et al. Notice has been properly given and we are
               Heyl, Royster, Voelker & Allen
10             301 North Neil Street, Suite 505                10    here to get started.
               Champaign, IL 61824-1190
11             217.344.0060                                    11           So, Wylesha, just to kind of have my
               bvayr@heylroyster.com
12                                                             12    introduction on the record, I represent the
13
     EXAMINATION BY:
                                                               13    defendants in this case, and why we are here is just
14
                 Mr. Vayr.................   4, 141
                                                               14    so I can hear your story. I'm just trying to figure
15               Mr. McCarter............. 128                 15    out, you know, what the facts were and what
16                                                             16    happened, and I haven't had the benefit of talking
17   EXHIBITS:                                                 17    to you yet, so this is just so I can hear the truth
18   Exhibit 1.................................... 128         18    as you saw it and as you felt it on May 8th, 2019,
     first amended complaint
19                                                             19    and that's it.
20                                                             20           If I ask a question and it's a little
21                                                             21    confusing, or I will happily suggest that sometimes
22                                                             22    I have a couple thoughts going on at once and I
23                                                             23    don't get a very artful question out, if you don't
24                                                             24    know where I'm going or what I said, just let me
25                                                             25    know, I'll be happy to try to repeat it so it's

Min-U-Script®                        Area Wide Reporting and Video Conferencing                              (1) Pages 1 - 4
                                                  1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-5               Page 3 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                   Page 5                                                      Page 7

 1   clear. Does that make sense?                            1     Q. Got it. And then what year would that
 2     A. Yes, I had told him I had been stabbed in          2   have been?
 3   my head, so I'll probably ask you to rephrase your      3     A. 2010.
 4   question because I don't understand --                  4     Q. 2010, okay. And then after dropping out
 5     Q. Okay.                                              5   of high school, did you ever pursue a GED? Did you
 6     A. -- as much.                                        6   ever -- any other education?
 7     Q. Okay. If you don't mind, did you just say          7     A. Yes, sir. I went and tried to get my GED
 8   you had been stabbed in the head?                       8   at adult education. My -- I couldn't concentrate.
 9     A. Yes, in 2010.                                      9   I didn't know what was going on. I had got stabbed
10     Q. In 2010, okay.                                    10   in my head and it was just like after that I tried
11     A. Yeah. So my cognitive thinking is kind            11   to go and --
12   of --                                                  12      Q. Right.
13     Q. Okay. Well, I'll try to be sensitive. I           13      A. So I didn't get my GED. And when I was in
14   appreciate you letting me know that right out of the   14   prison, I actually was going to get my GED, but I
15   gate. So just please speak up. Sounds like you         15   got released early.
16   will.                                                  16      Q. Which is a happy thing, so --
17     A. Okay.                                             17      A. Yeah.
18     Q. Also perfect. I'll try to be sensitive to         18      Q. If you don't mind, I'll just go back. So
19   that. So first, as is common with depositions and      19   it sounds like then your dropout of high school was
20   -- I'm sorry, just for the court reporter's benefit,   20   closely linked in time with when you suffered your
21   could you please spell your name for the record?       21   head injuries; is that right?
22     A. W-Y-L-E-S-H-A, Ayres, A-Y-R-E-S.                  22      A. Uh-huh.
23     Q. Perfect, thank you. So to start, I'm just         23      Q. Do you mind me asking just a few details
24   going to ask some background questions, your           24   about that?
25   education, work history, et cetera.                    25      A. No.

                                                   Page 6                                                      Page 8

 1          MR. McCARTER: Bryan, before we go too            1     Q. Okay. What were the, so you said, was it
 2   far, I'm sorry to interrupt so early, but could we      2   like one -- it was stab wounds to the head you said.
 3   take just a quick break? I have to make a phone         3   Was it like a puncture or was it a scratch or what?
 4   call that just became immediate and I thought I         4     A. No.
 5   could put it off for a few minutes.                     5     Q. Okay.
 6          MR. VAYR: That's no problem, counsel.            6     A. I got stabbed into the main artery of my
 7   We'll go off the record.                                7   vein.
 8          (Pause at 9:57 a.m. to 10:00 a.m.)               8     Q. Lord. So then I'm assuming there was
 9   BY MR. VAYR:                                            9   extensive medical treatment for that.
10     Q. All right, so as I was saying before we           10     A. The tip of the knife was left in my head
11   went off the record, I'm going to ask you some         11   for five months.
12   questions about your background, education, work       12     Q. Wow, okay. And then I don't mean to dwell
13   history, et cetera. So let's just start first, so      13   on this. Part of why I'm asking is I'm just making
14   have you lived in the Champaign-Urbana area your       14   sure because you advocated for yourself earlier in
15   entire life?                                           15   the dep, has that -- you said that that stab wound
16     A. Yes, sir.                                         16   has had some cognitive implications for you for the
17     Q. Very good. So now I assuming you went to          17   rest of your life. Could you just kind of explain
18   high school here then?                                 18   what those are?
19     A. Yes.                                              19     A. Basically you would have to break certain
20     Q. Which high school?                                20   things down a little, like a lower than -- like big
21     A. Urbana High School.                               21   words and stuff, I'm not real familiar with those.
22     Q. Urbana High School. What year did you             22   Like my -- it's just like I don't comprehend like --
23   graduate?                                              23     Q. Sure.
24     A. I didn't graduate. I dropped out in 12th          24     A. -- other people certain -- sometimes
25   grade.                                                 25   basically. That's all it is, comprehension.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                           (2) Pages 5 - 8
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 4 of 32
AYRES v.                                                                                         WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                  Page 9                                                     Page 11

 1     Q. Okay. So you're able to make all the              1     A. It's being a teenager.
 2   decisions you need. Like you can balance your          2     Q. Sure. And I apologize, we don't need to
 3   budget, you can buy groceries.                         3   get bogged down in every single odd job that you've
 4     A. Yes.                                              4   done. As a general matter, then, is it fair to say
 5     Q. You can drive a car, correct?                     5   that since leaving Arby's until today that you've
 6     A. Yes, sir.                                         6   done largely odd jobs as for employment?
 7     Q. It's just simply a matter of concentration        7     A. No.
 8   and focus it sounds like.                              8     Q. Okay, so what --
 9     A. Yep.                                              9     A. I've worked consistently with jobs, so --
10     Q. Okay. Is there anything about that injury        10   okay, so I'm sorry, so could you rephrase that
11   or anything about any condition you have that we      11   question because I think I got it --
12   haven't talked about that would implicate your        12     Q. Absolutely, my pleasure. So how about we
13   ability to give accurate, truthful answers today?     13   try it this way. So I'm not going to ask about, you
14     A. No, sir.                                         14   know, jobs maybe you held for only a month or so or
15     Q. Perfect. And that's a question I ask             15   for --
16   everybody, so no offense meant by that. Okay, so      16     A. Okay.
17   then we talked about school. Hopefully you get your   17     Q. So what would you say after Arby's was
18   G -- are you still aiming to get your GED?            18   your next big job, like what you would identify as,
19     A. Yes.                                             19   oh, like that was a real job that I had after Arby's
20     Q. Very good. Well, fingers crossed for you         20   or something?
21   on that front. Hope you succeed.                      21     A. I worked for the Department of Theater --
22     A. I'm going to get it.                             22     Q. Okay.
23     Q. So with regards to --                            23     A. -- here in Champaign, Illinois.
24     A. Thank you.                                       24     Q. Department of Theater, is that associated
25     Q. We'll just briefly pivot to employment           25   with like the high school or --

                                                 Page 10                                                     Page 12

 1   history. I think you and I talked a little bit        1      A. No, University of Illinois.
 2   about a business you run during the break. Let's      2      Q. Oh, good.
 3   back up a little bit. Did you have a job, let's       3      A. It was through another program.
 4   say, during high school?                              4      Q. It was through the what program?
 5     A. Yes.                                             5      A. It was through another program I forget.
 6     Q. What'd you do?                                   6    My mom used to sign me up for everything.
 7     A. I worked for Arby's. I was -- it was a           7      Q. Gotcha. So that was a -- was that an
 8   program that is called WECEP in high school, that it 8     educational program so far as you know or just kind
 9   gives you a credit, so I worked at Arby's in high     9    of a cultural participation one?
10   school for a couple years.                           10      A. I believe it was for educational.
11     Q. Excellent. And the program was -- was it        11      Q. Okay. Did you receive a salary through
12   a credit for college or was it a credit for high     12    that or, excuse me, were you paid --
13   school?                                              13      A. Yes.
14     A. For high school.                                14      Q. -- for that job? Very good. How long
15     Q. Well, that's excellent. Okay, and then          15    were you at the Department of Theater for the U of
16   after -- so you worked there for a couple years and 16     I?
17   that was during high school, so is it fair to say    17      A. Probably for about three months.
18   that maybe you left Arby's employ around 2010; is 18         Q. Three months, okay. So then what would
19   that accurate?                                       19    you say are some of the other major employers, folks
20     A. Yes, sir.                                       20    who have hired you, after the Department of Theater
21     Q. Okay. After that, what was the next job         21    until today?
22   you had?                                             22      A. Okay, I done worked for construction
23     A. I don't know what exact, what exact job it 23         companies, like --
24   was. I done worked a lot of different jobs.          24      Q. Okay.
25     Q. Sure.                                           25      A. -- I've worked for Roof Doctors. I worked

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (3) Pages 9 - 12
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-5               Page 5 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 13                                                     Page 15

 1   for Roof Doctors for under a private contractor         1     Q. Okay. When and what was the felony?
 2   named Curtis. I worked for them for about a year        2     A. 2012 I believe, I was convicted for
 3   and a half with my dad.                                 3   residential burglary, and I don't remember the other
 4     Q. Was that fun working with your dad or is           4   year I was convicted for robbery.
 5   that kind of --                                         5     Q. Okay. So sounds like two convictions,
 6     A. I love construction work. That's what I            6   2012 residential burglary and then a year that you
 7   do now.                                                 7   just don't remember --
 8     Q. Gotcha. And you said it -- I'm sorry,              8     A. It was like --
 9   what was the private contractor's name? It was          9     Q. What was the burglary?
10   Curtis did you say?                                    10     A. It was like probably like a year after --
11     A. Yes, yes, his name is Curtis.                     11   well, after I got out of jail. Probably like 2014
12     Q. Got it. So it was named after your                12   maybe.
13   father?                                                13     Q. Okay.
14     A. No --                                             14     A. I don't know. I don't remember really.
15     Q. Oh, I'm sorry.                                    15     Q. Doesn't have to be perfect, that's a-okay.
16     A. -- that's not my father's name.                   16     A. Yeah.
17     Q. That was my, that was my mistake, I'm             17     Q. And that was for robbery, correct, you
18   sorry. Okay, and then you worked there, I'm sorry,     18   said?
19   did you say how long?                                  19     A. Yes, sir.
20     A. For about a year and a half.                      20     Q. Okay. Any other felonies?
21     Q. Roughly a year and a half, okay. So after         21     A. No.
22   working with the Curtis private contractor for Roof    22     Q. Okay. Have you ever been convicted of a
23   Doctors --                                             23   crime involving dishonesty? And so by that I mean,
24     A. Meijer's, I worked for Meijer's in Urbana,        24   for example, passing a fraudulent check, something
25   Illinois, for a year.                                  25   like that.

                                                  Page 14                                                     Page 16

 1     Q. And that's the grocery store chain,                1     A. No, sir.
 2   correct?                                                2     Q. Okay, very good. And that's true of
 3     A. Yes, sir. I was a utility worker there.            3   Champaign County, that's true of anywhere in the
 4     Q. Got it.                                            4   United States, you haven't --
 5     A. I had a lot of different employments.              5     A. Yes, sir.
 6     Q. That's a-okay. And something -- if you'll          6     Q. -- been convicted? Very good, thank you.
 7   just forgive me, this is sincere curiosity, I think     7   And now my understanding also -- so this is a
 8   you also said that you're starting your own business    8   separate question, I'm just making -- this is just
 9   where you make shirts?                                  9   to check your availability going forward. My
10     A. No, I already started my own business. I          10   understanding is that there's currently something in
11   make shirts, I design clothes, I do pretty much        11   Coles County involving you; is that accurate?
12   anything that's art.                                   12     A. Yes, sir.
13     Q. Got it. More of a creative-minded person.         13     Q. Very good. Could you just -- I don't need
14     A. Yes.                                              14   to know the specific details or the incident. Could
15     Q. Very good, okay. So I apologize for               15   you just tell me like is there a trial date that's
16   pivoting to this subject. I just wouldn't be doing     16   set for that or do you have any understanding of
17   my job if I didn't ask about this. Do you have any     17   kind of what direction that litigation is going?
18   type of a criminal history as well?                    18     A. Right now, we do have a trial set right
19     A. Yes, sir.                                         19   now, but I have a new case -- a new attorney, so --
20     Q. Very good. So I'm going to try to -- I'm          20     Q. Very good.
21   going to narrow this down to just a couple specific    21     A. -- I don't know what's going on.
22   categories of crimes, so you can just tell me if you   22     Q. Okay, fair enough. If I recall, the trial
23   have them or if you have been convicted of them or     23   is set -- does February of this year sound --
24   not. Have you ever been convicted of a felony?         24     A. February 25th.
25     A. Yes, sir.                                         25     Q. All right, trial.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (4) Pages 13 - 16
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-5               Page 6 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 17                                                     Page 19

 1           THE WITNESS: Can you hear me well?              1   was within the last four years?
 2           COURT REPORTER: You said February 25th.         2     A. Yes.
 3           THE WITNESS: Yes, ma'am.                        3     Q. So within the last four years, have you
 4      Q. So I think that covers kind of background         4   been, have you -- so has every search that at least
 5   details. Forgive me, I want to go to my outline.        5   you recall that you've had with law enforcement been
 6   So I just want, before we turn to -- just to kind of    6   a patdown or have there been other types of searches
 7   give you an overview, my thought is that I'll ask       7   as well in that four years?
 8   you what your organic memory is, if I can use that      8     A. I don't know because I don't know what
 9   phrase, just as you sit here today what you remember    9   type of patdown -- I didn't know back then what type
10   about the subject incident, ask some specific          10   of patdowns they had, you know, so -- well, or now,
11   questions, just kind of go through your narrative of   11   so --
12   events.                                                12     Q. Sure. I'll try to phrase it this way.
13           But before I do, I just want to ask a          13   Have the searches all been patting down the outside
14   little bit about your history with patdown searches.   14   of your clothes or have you ever been required in
15   So is it fair to say that you have been patdown        15   the last four years, for example, to take off a
16   searched before?                                       16   jacket, take off your shirt so that the officers
17      A. Yes.                                             17   could see what was under your clothes?
18      Q. Okay. If you had to guess, how many times        18     A. Just a patdown.
19   would you say? Like less than a hundred?               19     Q. Okay. When you're doing -- and forgive
20      A. Probably a little less. I don't know, I          20   me, so you're -- I'm just trying to get a sense of
21   couldn't tell you, a little less than a hundred.       21   a -- so would you say like you get pat down -- I
22      Q. Sure. How about this? If you had to              22   apologize, I don't know if I got an answer to the
23   guess how many times a month you are patdown           23   question, I'm sorry. Did you say how many times you
24   searched, is it more than zero?                        24   would, if you had to guess, within the last four
25      A. Is it -- a quick question. Is it --              25   years on any given month you received a patdown? Is

                                                  Page 18                                                     Page 20

 1     Q. Please.                                            1   it once, maybe half the time or something?
 2     A. -- for like -- is it recently or like my           2           MR. McCARTER: Object to form. You can
 3   past?                                                   3   still answer.
 4     Q. I guess let's limit it to recently if              4      A. I have not really had any confrontation
 5   that's okay. How about in the last two years, is        5   with police besides these traffic stops in the last
 6   that okay?                                              6   four years.
 7     A. They --                                            7      Q. Okay. And that's confrontation with the
 8          MR. McCARTER: I'll just object to the            8   definition as we defined it before, right, like --
 9   form of the question. You can still answer.             9      A. Yeah.
10     A. Well, I have not really been patdown, I           10      Q. -- it's just been traffic stops.
11   have not really even had any confrontation with        11      A. Yeah, just like traffic stops. Four years
12   police, so it's probably just traffic stops that       12   I have not --
13   I've been patdown.                                     13      Q. Okay.
14     Q. Very good.                                        14      A. -- been involved.
15     A. It's probably like four years since I've          15      Q. Have you had any traffic stops besides the
16   been in any confrontation with police really.          16   ones that are at issue in this lawsuit, so on May
17     Q. Sure. And just to make sure I understand          17   8th, 2019? Have there been any other traffic stops
18   what you mean by confrontation with police, you mean   18   within the last two years let's say?
19   like they're investigating a burglary or a crime of    19      A. Yes, sir.
20   violence as compared to a stopping on the street or    20      Q. Okay. If you could, do you generally know
21   a traffic stop; is that right?                         21   what time? Maybe like September of 2017 or
22     A. Yeah, patdowns.                                   22   something, just to throw out a random year.
23     Q. Okay.                                             23      A. Well, I got pulled over a couple of days
24     A. Anything, yeah.                                   24   ago, yesterday or the day before yesterday.
25     Q. Okay, so let's say -- and you said that           25      Q. Okay.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (5) Pages 17 - 20
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-5                Page 7 of 32
AYRES v.                                                                                           WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            January 28, 2020
                                                   Page 21                                                     Page 23

 1     A. Got pulled over. And another time other             1   make sure that we're only talking about the Urbana
 2   than this, when I was with my kids again -- every        2   PD stop and then the Champaign PD stop not the
 3   time they pull me over is when I'm with my kids,         3   Champaign Sheriff's Office. Just those two; is that
 4   so --                                                    4   correct?
 5     Q. Got it.                                             5          MR. VAYR: Yes, we're not focussing on the
 6     A. And it's been like four times in the last           6   Champaign Sheriff's Office stops, that's fine. I'll
 7   four years.                                              7   clarify my question.
 8     Q. Okay. So you would guess roughly four               8   BY MR. VAYR:
 9   times in the last four years you've had traffic          9     Q. So I want to focus specifically on the
10   stops.                                                  10   stops briefly that the Urbana Police Department and
11     A. Yeah.                                              11   the City of Champaign's police department had.
12     Q. Okay.                                              12   Let's start first with the Urbana one which you said
13     A. Yes, sir.                                          13   occurred roughly a year ago, correct?
14     Q. Now, do you recall -- obviously for the            14     A. Yes.
15   two or -- excuse me, because two traffic stops          15     Q. Were you provided -- do you recall being
16   occurred on May 8th, 2019, correct?                     16   told why you were stopped, got stopped?
17     A. Two traffic stops, yeah.                           17     A. Nope.
18     Q. Right, and both of those were by Champaign         18     Q. Okay. Do you remember at least being --
19   County Sheriff's Office deputies, correct?              19   having it explained to you that you were stopped for
20     A. Yes, sir.                                          20   some reason?
21     Q. Okay, so the other two traffic stops, do           21     A. To be honest, I was stopped with four
22   you recall what agency stopped you? Was it the          22   police cars, so they was already waiting to stop me
23   Urbana police, for example, or Champaign?               23   when I left my mom's house.
24     A. Urbana one time and Champaign just this            24     Q. Got it. So then with that stop, was any
25   last other time.                                        25   type of a search performed --

                                                   Page 22                                                     Page 24

 1     Q. Okay. And I'm sorry, did you say, I                 1     A. Yes, sir.
 2   didn't get the note down, this was four stops within     2     Q. -- with the City of Urbana? Yes?
 3   the last two years or four stops within the last         3     A. Yes, sir.
 4   four years?                                              4     Q. Was that a search of your person, a search
 5     A. Within the last four years I --                     5   of your car or both?
 6     Q. Very good. Okay, and so we have two of              6     A. A search of my person and my car.
 7   them on May 8th, 2019. We have one with Urbana. Do       7     Q. Okay. Did they -- and consistent with
 8   you recall roughly when that one was?                    8   what you've already said, that would have been a
 9     A. Probably like a year and some ago.                  9   patdown?
10     Q. Okay. So, you know --                              10     A. Yes.
11     A. They're spaced out, like they'd be spaced          11     Q. Outside-of-the-clothing search.
12   out.                                                    12     A. Yes, sir.
13     Q. And then one with the City of Champaign            13     Q. Okay. And just so that I guess I can just
14   and that was a few days ago is your memory, okay.       14   define it for this deposition, when I define the
15     A. Yes, sir.                                          15   term patdown, I just mean a search where officers
16     Q. So focussing specifically on the Urbana or         16   are only touching the outside of your clothes.
17   the Champaign stops, and I don't want to spend a ton    17     A. Yes.
18   of time on these, do you -- were you issued a           18     Q. That's in contrast to a search where
19   ticket, a citation or anything for either of those?     19   they're reaching under your clothes. Is that fair
20          MR. McCARTER: Can I just inter --                20   enough?
21   focussing on the Champaign Police Department stop;      21     A. Yes, sir.
22   is that correct?                                        22     Q. Okay. And then you also said they
23          MR. VAYR: Oh, I was doing both. I can            23   searched your car?
24   focus specifically.                                     24     A. Yes, sir.
25          MR. McCARTER: Well, no, I just want to           25     Q. Okay. Was any contraband or anything

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (6) Pages 21 - 24
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5                Page 8 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 25                                                     Page 27

 1   found during that traffic stop? And by that, I mean     1   correctional setting? And by that, I mean were you
 2   drugs, weapons, et cetera.                              2   in jail or prison or was it like a traffic stop when
 3     A. No, sir.                                           3   you were out and about?
 4     Q. Very good. Was it a male or a female               4     A. Both.
 5   officer who performed the patdown search of you?        5     Q. Both. Okay, very good. When you were
 6     A. Male.                                              6   searched by female officers -- first off, do you
 7     Q. Male for the Urbana, okay. Let's now               7   recall what law enforcement agency they were work?
 8   focus to the -- on the City of Champaign stop with      8   Was it -- were with, excuse me.
 9   you a couple days ago. Were you searched by the         9     A. Urbana, Champaign.
10   City of Champaign's police force when they did a       10     Q. So the city of Urbana, the city of
11   traffic stop on you that day?                          11   Champaign.
12     A. No, sir.                                          12     A. Uh-huh.
13     Q. You were not, okay. Your vehicle wasn't           13     Q. Okay, have you ever been patted down by a
14   searched?                                              14   female officer, by the Champaign County Sheriff's
15     A. No, sir.                                          15   Office?
16     Q. So it sounds like they maybe stopped you          16     A. I don't -- I do not recall that.
17   and then just kind of let you go?                      17     Q. So you just don't remember it.
18     A. Yes, sir.                                         18     A. Yeah.
19     Q. All right, very good.                             19     Q. Could have.
20     A. Well, they took the vehicle, but it was a         20     A. I don't remember if the --
21   taillight out.                                         21     Q. You just don't remember.
22     Q. I see. Those pesky taillights.                    22     A. -- what agency it was. Like I know I've
23     A. Yeah.                                             23   been searched by Urbana women before in the prison,
24     Q. Okay. I just want to talk now a little            24   but I -- and Champaign before, so I don't know if
25   bit more generally with your experience as to          25   it's been actually just the sheriff though, so --

                                                  Page 26                                                     Page 28

 1   patdown searches, if I may. And so when you are         1     Q. That's fine. I want to focus now on the
 2   patted down by these searches within the last four      2   patdowns in your experience of being -- of having
 3   years but also just patdowns so far as you remember     3   patdown searches performed on you where you're not
 4   -- I'm sorry, strike that question. Let me try to       4   in prison and you're not in jail. We're just going
 5   clean this up a little bit.                             5   to focus on when you're out and about, traffic stop
 6     A. Okay.                                              6   on the street. So for those searches, do you know,
 7     Q. Any time that you have been patted down,           7   was the officer who searched you the same officer
 8   has it -- by law enforcement, have you ever been        8   who originally stopped you to the extent you
 9   patted down by a female officer?                        9   remember?
10     A. Yes, sir.                                         10     A. Okay, I don't know what you're asking
11     Q. And is it -- were you patted down by a            11   about now. Which --
12   female officer less than five times if you had to      12     Q. We're asking about -- so think of the
13   guess?                                                 13   patdown searches you've had performed on you by
14     A. I don't recall.                                   14   females --
15     Q. Okay. Would it be maybe less than 20 to           15     A. Uh-huh.
16   like -- were you patted down by a female officer 20    16     Q. -- not in the jail setting.
17   times or more?                                         17     A. Uh-huh.
18     A. I wouldn't recall. Like throughout the            18     Q. And I'm just trying to ask essentially are
19   years are you asking?                                  19   you, are you -- did a female search you just because
20     Q. Yeah.                                             20   a female officer is who happened to pull you over or
21     A. I wouldn't recall that.                           21   interact with you to start?
22     Q. Fair enough. Just trying to -- just               22     A. Yeah. I believe like in my past a male
23   trying to map it out, thank you. Thank you for         23   officer has called a female officer to the scene.
24   indulging me. Okay, and so when you have been          24     Q. Okay.
25   patted down by a female officer, was this in a         25     A. But I've been searched outside of jail by

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (7) Pages 25 - 28
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-5                Page 9 of 32
AYRES v.                                                                                            WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                             January 28, 2020
                                                   Page 29                                                      Page 31

 1   female officers as well.                                 1   stop if we need to later, I'm just going to -- on
 2     Q. Got it. And so you've been searched then            2   the second one. I'm just going to focus on the
 3   -- just to sum it up, so you've been searched            3   first one for now. So if you could, could you
 4   outside of the jail setting by female officers and       4   please describe to me -- I'll try to set you up. So
 5   by male officers --                                      5   you're -- do you recall where you were driving
 6     A. Yes.                                                6   before the first traffic stop?
 7     Q. -- and your memory is that there are at             7     A. Before the first traffic stop?
 8   least some occasions where a female officer was          8     Q. On May 8th, 2019.
 9   specifically summoned to perform a patdown on you;       9     A. Where I was going to?
10   is that fair?                                           10     Q. Not where you were going to. Do you
11     A. Yes, sir.                                          11   recall where, what city, what road you were on when
12     Q. Okay. All right, so I think we will move           12   you were stopped?
13   on to May 8th, 2019. So first off, I'm correct,         13     A. I believe it was Dobbins Down Road.
14   right, that that's the date of the traffic stop that    14     Q. Could you --
15   we're -- that's at issue in this lawsuit, correct?      15     A. Dobbins Road I believe. That's what it's
16     A. Yes, sir.                                          16   called.
17     Q. And now just -- I'm just going to try to           17     Q. Dobbins Road. And is that in the city of
18   narrow things as I can and then we will focus on        18   Champaign?
19   events. There was also a traffic stop that happened     19     A. Yes, sir.
20   later in the day that same day. Is that traffic         20     Q. What is that by if you don't mind me
21   stop so far as you know a part of your lawsuit?         21   asking? Are there any landmarks nearby?
22     A. Later in the day --                                22     A. I believe it's the Salt & Light right
23     Q. On --                                              23   there. The Salt & Light and stuff is right there
24     A. -- on May 8th?                                     24   by -- Salt & Light, it's like they drop clothes and
25     Q. Yes.                                               25   stuff off there.

                                                   Page 30                                                      Page 32

 1          MR. McCARTER: I'll object to the form of          1     Q. So you said Sud like S-U-D?
 2   the question, but you can answer if you understand.      2     A. No, Salt & Light, I believe it's called
 3     A. I don't understand.                                 3   Salt & Light.
 4     Q. Fair enough. It was, to be fair, a poorly           4     Q. Okay. And then you're driving along and
 5   phrased question. So you were -- there were two          5   eventually presumably you see police lights behind
 6   traffic stops that occurred on May 8th, 2019,            6   you at some point; is that correct?
 7   correct?                                                 7     A. Yes, sir.
 8     A. Uh-huh.                                             8     Q. Could you tell me what happens next?
 9     Q. The first one is the one involving Cory             9     A. The police officer -- well, we were
10   Christensen and Cody Floyd[sic] who are defendants      10   silting there for a second waiting for the cars that
11   in this lawsuit, correct?                               11   came past. He came to Letika's window.
12     A. (Nods head).                                       12     Q. Okay.
13     Q. And I just want to make sure, is the               13     A. And he said that the back of the plates
14   second traffic stop something that you are also         14   was expired.
15   taking issue with in your lawsuit?                      15     Q. So an officer approached the passenger
16     A. The second traffic stop that day?                  16   window and the passenger was Letika Graham, correct,
17     Q. Yes.                                               17   in the car?
18     A. That night?                                        18     A. Yes, sir.
19     Q. Yes.                                               19     Q. And then also just to briefly establish
20     A. That was I believe the same -- one of the          20   who else was in the car, I believe you said that
21   same officers because he was -- when he pulled me       21   there were children in there as well?
22   over, he let me go after he said -- oh, well, I         22     A. Yes, sir.
23   shook my ticket out the window because I knew it was    23     Q. Were those your kids?
24   them. They had followed me all the way around.          24     A. Yes, sir, our kids.
25     Q. Okay. I'll get back to the second traffic          25     Q. Our kids.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (8) Pages 29 - 32
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 10 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 33                                                     Page 35

 1     A. Yeah, me and Letika Graham's.                 1           Q. Okay. So you have also seen it, then,
 2     Q. Very good, okay. And that was Titan?          2        while not reviewing media, correct?
 3     A. Titan Graham.                                 3           A. Yes.
 4     Q. Who was one at the time?                      4           Q. Okay. And so can you just briefly
 5     A. Yeah.                                         5        describe what -- what circumstances that you saw the
 6     Q. All right, and then --                        6        body camera footage in otherwise besides the media?
 7     A. He's still currently one.                     7           A. My lawyer.
 8     Q. Forget how recent this was, forgive me.       8           Q. Very good. I'm not asking for any
 9   And then also King, correct?                       9        conversations or any subjects that you had there,
10     A. Yes, sir.                                    10        fair enough. Did you have an opportunity to see the
11     Q. Okay. So the officer informs you that        11        entirety of the body camera footage?
12   your license plate was expired it sounds like or  12           A. Yes, sir.
13   informed Letika through the passenger side that the
                                                       13           Q. Okay. And at least with regards to -- I'm
14   license plate was expired. What happened next?    14        sorry, I should ask before that, how recently have
15     A. He said he was going to just run our names   15        you seen the body, the entirety of the body camera
16   and give us a little warning because he could     16        footage?
17   understand people forget about the --             17           A. Just today.
18     Q. Sure.                                        18           Q. Just today? Very good.
19     A. You know, to get those renewed. So we        19           A. I watch it all the time, though, because
20   gave him our name and our information. He went to 20        it's all over the news, I mean the whole 16 minute
21   the back and he came back and he said he smelled 21         video at the bottom of it.
22   weed in the car.                                  22           Q. All right. So you say you watched it
23     Q. I'm going to pause you there briefly if I    23        today and you watched the entirety of it?
24   may. So you said he went to the back. Do you mean 24           A. Uh-huh.
25   he went back to his squad car?                    25           Q. Okay. And then you also say that you

                                                  Page 34                                                     Page 36

 1     A. Yes, sir.                                          1   watch it all the time.
 2     Q. Very good. And so do you recall, if you            2     A. The entire video is at the bottom of the
 3   had to guess, how many minutes, if any, that he was     3   News-Gazette clipping.
 4   in his squad car before returning to your window        4     Q. Right. And so to the extent that it's
 5   again?                                                  5   relevant, I guess, could you just kind of briefly --
 6     A. I don't recall that.                               6   so when you say all the time, I mean that could be
 7     Q. That's fair. I guess I'll just ask on --           7   interpreted literally as in every second of the day
 8   this is a bit of a tangent. Are you aware that          8   you're watching the video, and I'm assuming you
 9   there is body camera footage of this interaction?       9   don't mean that, right?
10     A. Yes, sir.                                         10     A. Uh-huh.
11     Q. Have you had an occasion to look at the           11     Q. So you watch it daily, weekly?
12   body camera footage?                                   12     A. No, I'll be frustrated.
13     A. It was all over the news, yes, sir.               13     Q. Sure.
14     Q. Okay, so --                                       14     A. I'll watch it and I'll get frustrated when
15           MR. McCARTER: Can you just keep your           15   I watch it. I try to see how I've overcome from my
16   voice up a little bit?                                 16   mental health classes, if I'm doing any good, but
17     A. Oh, I'm sorry, I'm sorry.                         17   no.
18     Q. No, that's fine. So you saw the body              18     Q. Okay. So, again, the question was how
19   camera footage because it was on the news?             19   frequently do you watch the video and --
20     A. Yes, sir.                                         20     A. I don't know.
21     Q. Okay. Have you seen the, how much body            21     Q. I'm just asking. So it sounds like --
22   camera -- I'm sorry, a couple of questions at once.    22     A. Probably like -- okay, me and my counselor
23   So have you only seen the body camera footage in the   23   speak probably like once, once a week.
24   context of a news story?                               24     Q. Okay.
25     A. No.                                               25     A. So I probably like watch it once a week to

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (9) Pages 33 - 36
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-5                Page 11 of 32
AYRES v.                                                                                           WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            January 28, 2020
                                                    Page 37                                                    Page 39

 1   see if the aggression level has went down --              1      Q. Yeah, it's like June or July of 2019 is
 2      Q. Okay.                                               2   about when you started seeing her, does that sound
 3      A. -- towards it.                                      3   right?
 4      Q. Okay. And I guess this is a decent time             4      A. I believe so, yeah.
 5   since it came up, so I'm going to fast-forward if I       5      Q. Okay, thank you.
 6   may. So you said that you're seeing a counselor           6      A. I believe so that's when it was.
 7   now, correct?                                             7      Q. Okay.
 8      A. Yeah, I've been seeing counselors all my            8      A. Well, I have a lot that --
 9   life.                                                     9          MR. McCARTER: Just hold on. Only answer
10      Q. I see, okay. And so is this -- so first            10   if he asks a question.
11   off, who is this counselor if I can ask?                 11          THE WITNESS: Okay.
12      A. Her name is Pat.                                   12          MR. McCARTER: You don't need to volunteer
13      Q. Pat. Does she have a last name?                    13   anything.
14      A. I don't know her last name, but she's in           14          THE WITNESS: Okay.
15   Lincoln Square Mall.                                     15   BY MR. VAYR:
16      Q. Lincoln Square Mall.                               16      Q. So I'll explain -- I'll ask about Pat more
17      A. Yeah, P.A.T.S. is the program.                     17   specifically in a second, but just before I lose
18      Q. So you said Pat's is the program.                  18   track, so before you saw Pat, you said you were
19      A. It is called P.A.T.S. as well. I mean              19   living in Mattoon?
20   she's the owner of it.                                   20      A. Yes, sir.
21      Q. Sure. So the name of the business then,            21      Q. And because you moved from Mattoon back to
22   is that fair to say, is Pat's?                           22   Champaign-Urbana, that area --
23      A. Yes.                                               23      A. I --
24      Q. Okay. Is it like Pat's --                          24      Q. -- that's why you had to switch
25      A. P.A.T.S like with dots.                            25   counselors, correct?

                                                    Page 38                                                    Page 40

 1     Q. Sure, but I'm sorry, my question was -- I            1     A. I had to get everything switched over,
 2   appreciate that. My question is is it called just         2   yeah.
 3   P.A.T.S. or is it called like Pat's Counseling or         3     Q. Very good. Who were you seeing while you
 4   something?                                                4   lived in Mattoon as a counselor?
 5     A. It's P.A.T.S. -- it's something more than            5     A. That's almost three years, I forgot her
 6   P.A.T.S. like at the bottom of it, but --                 6   name. It's been almost three years, so I forget her
 7     Q. Okay. And you said you've been, now is --            7   name because I was there for only like ten months
 8   is it okay if I refer to her as Pat?                      8   with them.
 9     A. Yes, sir.                                            9     Q. Okay. So I guess there's a couple time
10     Q. Okay, so have you been seeing Pat, has Pat          10   lines I just want to make sure I understand. When
11   been the counselor you've seen all your life or have     11   did you move to Mattoon, let's start there?
12   there been other counselors?                             12     A. It was for my court case. I had to stay
13     A. There's been other counselors.                      13   there, reside there.
14     Q. Okay. How long have you been seeing Pat             14     Q. Do you recall what year that was?
15   specifically?                                            15     A. 2015.
16     A. I've been seeing Pat for -- I had to                16     Q. So in 2015 you moved to Mattoon, and you
17   change my psych, my -- the counselors because I          17   leave Mattoon it sounds like around June or July of
18   moved. I had to come back from Mattoon, so I had to      18   2019. Does that sound right?
19   change my counselors. I've been seeing Pat for           19     A. Yeah.
20   roughly about six, seven months.                         20     Q. Okay.
21     Q. Roughly six to seven months, okay. So               21     A. Yes, sir.
22   that pegs you -- then that would be about like --        22     Q. And so were you seeing a counselor the
23   I'm trying to do math with months and it's not           23   whole time you were living in Mattoon that 2015 to
24   working, it's too early.                                 24   June/July 2019 period?
25          MR. McCARTER: So mid summer about?                25     A. Yes, sir.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (10) Pages 37 - 40
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 12 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 41                                                     Page 43

 1     Q. Okay, and was it the same counselor the            1     Q. With your mom. And was that in the
 2   whole time or did you see multiple counselors?          2   Urbana-Champaign area?
 3     A. I seen multiple counselors, too, in that           3     A. Urbana.
 4   time.                                                   4     Q. Urbana, okay. And now would that have
 5     Q. Okay. And were these counselors -- I               5   been -- so if you were living with your mom, was
 6   guess I should ask it this way. Did you go to one       6   that the childhood home for example, so you --
 7   center, for example, one business for counseling or     7     A. No, sir.
 8   did you go to multiple businesses for counseling?       8     Q. Okay. How long did you live -- I guess
 9     A. I went to one business and they have an            9   ultimately before you moved to Mattoon, did you
10   inpatient and an outpatient, so you see two            10   spend your -- did you live in either Urbana or
11   different counselors.                                  11   Champaign?
12     Q. Very good. Do you recall what the name of         12     A. Urbana.
13   this business was in Mattoon?                          13     Q. Very good. While you were in Urbana, did
14     A. CEAD.                                             14   you only -- to the extent you received counseling,
15     Q. S-E-E-D?                                          15   did you only go to one business?
16     A. I think it's C-E-A-D, CEAD. It's just a           16     A. While I was in Urbana?
17   home, basically one of the homes --                    17     Q. Yes, while you were in Urbana.
18     Q. Is there anything -- is it called like            18     A. Yeah, I went to Rosecrance when I was in
19   CEAD and Associates or CEAD Counseling, anything       19   Urbana.
20   like that?                                             20     Q. Rosecrance, okay. Do you recall roughly
21     A. CEAD -- no, it's just CEAD program.               21   the period of time that you would have been seeing a
22     Q. Hey, that's fine. And so -- and then              22   counselor at Rosecrance? It sounds like 2015 is the
23   while there, you -- so while at CEAD, which is the     23   end date. Do you recall what the start date was?
24   only place you went, you saw multiple counselors?      24     A. No, I do not recall when I seen her.
25     A. Two.                                              25     Q. Okay. What event in your -- do you recall

                                                  Page 42                                                     Page 44

 1     Q. Two, okay. So an inpatient and an                1     the age that you first had to go to see a counselor?
 2   outpatient counselor I believe you were saying        2     Were you in middle school, for example, or high
 3   before; is that right?                                3     school?
 4     A. Yes, sir.                                        4       A. 2010.
 5     Q. Do you recall the names of your inpatient        5       Q. 2010. So you started going to a counselor
 6   counselor?                                            6     in any capacity in 2010?
 7    A. Tammy and I believe the other one from the        7       A. Yes, sir.
 8   other CEAD was Jessica, but everything's on file, so 8        Q. And so if Rosecrance was the only place
 9   I don't -- I don't remember, it's been four years.    9     you went to for counseling in Urbana, is it fair to
10     Q. Sure, no, and it's not a memory test. I'm       10     say that you would have started going there in 2010?
11   just asking what you do remember. I'm not expecting 11        A. No, I wasn't going to Rosecrance. I was,
12   perfection.                                          12     I been at, we were -- I don't remember if it was
13     A. Okay.                                           13     with Carle. I believe when I got locked up in the
14     Q. So it sounds like Tammy and Jessica, were       14     county, that's when I got to seeing a psychiatrist.
15   those both inpatient counselors you saw or was Tammy 15       Q. Okay.
16   the inpatient and Jessica was the outpatient?        16       A. A real psychiatrist.
17     A. Tammy was the inpatient and Jessica was 17               Q. And when you say locked up in the county,
18   the outpatient, no.                                  18     is that Champaign County?
19     Q. Okay. I'm going to go back one more gap         19       A. Yes, sir.
20   of time if that's okay. So you moved to Mattoon in 20         Q. Okay. Okay, so let's focus -- and given
21   2015. Where did you live before you moved to         21     that you started seeing counselors in 2010, I assume
22   Mattoon for your court case?                         22     that this was related to the head injuries that we
23     A. With my mom.                                    23     described earlier that happened at about that time;
24     Q. Where was that?                                 24     is that right?
25     A. With my mom.                                    25       A. Yes, sir, likely so.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (11) Pages 41 - 44
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 13 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 45                                                     Page 47

 1     Q. Okay. So, for example, before you had              1           THE WITNESS: Okay.
 2   those injuries you weren't seeing counselors.           2           MR. McCARTER: Sorry to interrupt.
 3     A. No, but I needed them.                             3           MR. VAYR: No, that's okay. No, don't be
 4     Q. I could ask, I'll just drive right past            4   sorry, I should have explained that at the start and
 5   that, that's okay, it's not my business. So --          5   I did not, so thank you, counsel.
 6   okay, so when you started seeing, so when you went      6   BY MR. VAYR:
 7   to, let's focus -- let's go back to Pat who was who     7      Q. Okay, so it sounds like, then, so
 8   you had been seeing for the last six months or so in    8   counseling started in 2010. Maybe the thing that
 9   Lincoln Square Mall. Has that been associated still     9   sparked the need for counseling were your head
10   with the -- kind of the consequences of your head      10   injuries, and then as you continued to receive
11   injuries in 2010?                                      11   counseling, just as circumstances bubbled up in your
12     A. I really don't understand what you're --          12   life, counseling was there to address those. Does
13     Q. That's fair. Let me try to break it down.         13   that --
14   Just let me know if I get anything wrong. So it        14      A. Yes, sir.
15   sounds like in 2010 you suffered a head injury that    15      Q. -- sound accurate?
16   had -- that had implications for your mental health.   16      A. Yes, sir.
17     A. Yes, sir.                                         17      Q. Okay. Have you -- so since the May 8th,
18     Q. Right so far? And then to treat that              18   2019, traffic stop that's the basis of this lawsuit,
19   injury, the mental health implications, you went to    19   have you received counseling specifically for
20   counseling for a number of years up until the          20   anything, any mental stress or issue relating from
21   present; is that fair?                                 21   that traffic stop?
22     A. Yes. No, I've been incarcerated in                22           MR. McCARTER: I'll object to form --
23   between times, so I --                                 23      A. Yes.
24     Q. Understood.                                       24           MR. McCARTER: -- but you can answer. Go
25     A. -- lost counselors and had to get more.           25   ahead.

                                                  Page 46                                                     Page 48

 1     Q. Okay, so if I said then -- but even while          1     Q. You have, yes.
 2   incarcerated, you were still receiving some type of     2     A. Yes, sir.
 3   mental help, mental health help or counseling,          3     Q. Okay. Could you -- to the extent that
 4   right?                                                  4   you're comfortable doing so, could you please
 5     A. Yes, sir.                                          5   explain just generally speaking what kind of
 6     Q. Okay. And that mental health help or               6   counseling, what kind of services you've received?
 7   counseling was associated with the 2010 injuries,       7     A. One-on-one counseling.
 8   correct, to the extent that you know.                   8     Q. One-on-one counseling. And this is with
 9     A. (Shakes head.)                                     9   Pat so far as you know.
10     Q. New stuff had -- you're nodding your head         10     A. Yes, sir.
11   no.                                                    11     Q. Okay. Did you see, did you talk to --
12     A. Just life, just life it itself. Like as           12   because it looks like you may have been at the tail
13   things come upon me, you know, that that's what        13   end of your time in Mattoon, Illinois, when this,
14   counseling -- counseling wasn't just for my head.      14   when the -- I'm just going to call it the subject
15     Q. Got it.                                           15   incident. When I say that, I mean the traffic stop
16          MR. McCARTER: Wylesha, just be careful of       16   that we're talking about. It sounds like, did you
17   nodding your head or answering with like an uh-huh     17   receive any counseling -- I'll strike that. Here's
18   or uh-uh, because the reason is our court reporter     18   the question.
19   when she takes that down and then Bryan and I go to    19          Did you receive any counseling at CEAD in
20   read it in six months, we can't necessarily tell if    20   Mattoon relating to the traffic stop at issue in
21   that was an uh-huh yes or an uh-uh no.                 21   this lawsuit?
22          THE WITNESS: Okay.                              22     A. No, sir. When I was in CEAD, this traffic
23          MR. McCARTER: And so if you could just          23   stop didn't even --
24   answer yes or no, it will make things a little         24     Q. Very good, okay, and that was I was just
25   easier down the line.                                  25   trying to match up the time lines, okay. So any

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (12) Pages 45 - 48
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 14 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 49                                                     Page 51

 1   counseling you have received after related to this  1          A. In 2015?
 2   traffic stop would have been from P.A.T.S. in       2          Q. So let's focus on Mattoon, so that would
 3   Lincoln Square Mall in Urbana.                      3       be 2015 --
 4     A. Yes, sir.                                      4          A. Okay.
 5     Q. Very good. And you said it was one-to-one      5          Q. -- to June/July of 2019 it sounds like.
 6   counseling?                                         6          A. Okay.
 7     A. Yes, sir.                                      7          Q. So during that period of time.
 8     Q. Could you -- so I don't -- I sincerely         8          A. Could you ask me the question again?
 9   don't know if I'm allowed to ask this question.     9          Q. Of course.
10   What is --                                         10          A. Sorry about that.
11          MR. VAYR: Could I go off the record for a   11          Q. So while at Mattoon, so 2015 to 2019 while
12   moment? I apologize.                               12       you were receiving services there, do you, were you
13          (Pause at 10:41 a.m. to 10:44 a.m.)         13       ever told -- do you recall, you know, certain
14   BY MR. VAYR:                                       14       exercises you were supposed to do or certain -- kind
15     Q. All right, we can go back on the record.      15       of what your treatment was supposed to be?
16   So I've asked you some questions about your mental 16          A. My treatment was -- in Mattoon was based
17   health treatment. I'm going to do what I can to try17       on drug abuse, and yes, like they gave me like
18   to condense this to just a few more questions and  18       different exercises to work on as far as getting
19   then maybe we can leave the subject.               19       through things, and I had to follow-up, I mean it
20     A. Okay.                                         20       was court ordered as well, so --
21     Q. So could you, so how -- let's put it this     21          Q. Okay. So I'm going to unpack just a
22   way. How many times were you seeing your counselor 22       little bit of that. So you said exercises for
23   before the traffic stop on May 8th, 2019?          23       things. So first off, let's focus on things. When
24     A. It wasn't as often.                           24       you say exercises for things, what do you mean? Is
25     Q. So it wasn't as often. So let's put it,       25       that withdrawal, for example?

                                                  Page 50                                                     Page 52

 1   did you see a counselor one time a week?                1     A. Sorry, what was that?
 2     A. Yes.                                               2     Q. So what were these exercises for in
 3     Q. Okay.                                              3   Mattoon? What were -- what were they trying to
 4     A. That's -- that's what we do now. We see            4   address?
 5   once a week.                                            5     A. They was trying to address mental health
 6     Q. All right, so now it is one time a week.           6   and drug abuse.
 7   Do you recall how many times you saw your counselor     7     Q. Okay. And what were -- if you don't mind
 8   let's say a month before the May 8th, 2019,             8   me asking, what were some of the exercises?
 9   incident?                                               9     A. I do not recall. I got so many exercises
10     A. I do not recall.                                  10   from different counselors, so I -- like exercises as
11     Q. Okay. Was it once a month, was it -- let          11   in what?
12   me put it this way. Was it less than once a month?     12     Q. I guess I'm -- so you said that you
13   Would you have multiple months before seeing a         13   received exercises for things and I guess I'm really
14   counselor?                                             14   trying to ask what you mean by exercises. And
15     A. No. Probably like once a month.                   15   again, this is Mattoon 2015 to 2019.
16     Q. Okay.                                             16     A. Exercises for like triggers with drug
17     A. And Pat's a very busy lady, she do                17   abuse, triggers which are anger problems, triggers
18   one-on-ones with everybody, so --                      18   with emotions, so that's like basically what we
19     Q. Got it. Now, focussing on treatment               19   worked on and --
20   before, and I realize -- treatment before the May 8,   20     Q. Okay.
21   2019, incident, so this would be while at Mattoon,     21     A. Like I don't want to get into details.
22   correct? Let's focus on there. What type of --         22     Q. No, that's okay, I'm not asking you to.
23   were there any exercises or were there any actions     23   I'm just trying to get a general sense. So it
24   that you were supposed to take with regards to your    24   sounds like your exercises were maybe -- is it fair
25   treatment to help further it along?                    25   to say that you were asked to self-evaluate things

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (13) Pages 49 - 52
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 15 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 53                                                     Page 55

 1   that triggered behaviors that you were trying to        1   prescribed any exercises that you should be doing as
 2   correct?                                                2   part of your treatment?
 3     A. Yes, sir.                                          3     A. Right now, no. We don't work on any
 4     Q. Very good. Were there any other types of           4   exercises right now. What we're doing is just
 5   exercises from Mattoon that you were asked to do        5   talking about it first.
 6   beyond this self-evaluation?                            6     Q. Okay. So it sounds like perhaps you're
 7     A. Not that I recall.                                 7   doing a preliminary discussion and exercises would
 8     Q. Okay. Now, let's focus on while you were           8   be forthcoming, is that your sense of things?
 9   at P.A.T.S., so that's it sounds like mid summer        9     A. Yes.
10   2019 until today. So you said you're going there       10     Q. Okay.
11   once a week. You said you were going to Mattoon for    11     A. So basically she's evaluating me and then
12   drug abuse. What were you going -- what are you        12   she's going to put me something together to be able
13   going to P.A.T.S. for currently?                       13   to work on exercises.
14     A. I'm going to P.A.T.S. for drug abuse              14     Q. Okay. So beyond -- and you'll just have
15   still.                                                 15   to forgive me because I sincerely just don't know
16     Q. Okay.                                             16   what word to use. So beyond exercises and talking
17     A. Like --                                           17   one-on-one with Pat, is there anything else that you
18     Q. You can leave it at drug abuse. You don't         18   receive from Pat in the aspect of counseling?
19   have to go into specific examples or anything.         19     A. I don't get what you're trying to say.
20     A. And just everything else that occurred            20     Q. Sure. So, for example, have you been
21   with me in life.                                       21   prescribed some type of medication --
22     Q. Okay.                                             22     A. No, sir.
23     A. It's just not really specific what I go in        23     Q. -- or something? Very good. And that was
24   and talk to Pat about.                                 24   true at Mattoon as well, you weren't prescribed --
25     Q. Sure. So I'm just going to -- I'm not             25     A. No, I was prescribed medication, but I did

                                                  Page 54                                                     Page 56

 1   asking for specific conversations you've had with       1   not take it.
 2   Pat. I'm just trying to get a sense of at least         2      Q. At Mattoon you didn't take the medication
 3   what some of the subjects of, quote, everything else    3   you were prescribed?
 4   in life, unquote, is. So, for example, if you -- if     4      A. No.
 5   you had issues with like a criminal case or             5      Q. Okay.
 6   something, would that be something possibly that        6      A. Because it didn't work.
 7   would come up?                                          7      Q. So presumably you took it for some period
 8     A. Yes, sir.                                          8   of time, determined it didn't work, and then stopped
 9     Q. Okay. Maybe issues with the kids at home,          9   taking it after that.
10   they're sick or something, would that be something     10      A. Yes, sir.
11   that could possibly be talked --                       11      Q. Okay. Did you tell your counselor that
12     A. No, sir.                                          12   the medication wasn't working?
13     Q. No, sir. So you didn't talk about family          13      A. Yes, sir.
14   issues necessarily at these things.                    14      Q. And he or she just continued prescribing
15     A. Yes, sir, I do talk about family issues.          15   it anyway?
16     Q. Okay. So I think for now I'll just leave          16      A. They tried to give me higher dosages and I
17   that as a -- because I don't want to bog us down       17   denied it.
18   there, I'll just leave that as a catch-all category.   18      Q. I see. And so now at P.A.T.S. -- I'm just
19     A. Thank you.                                        19   trying to summarize and then we'll move on. Correct
20     Q. Is it fair to say that while you're at            20   me where I make a mistake. So it sounds like you're
21   P.A.T.S. you have talked -- it sounds like you have    21   going to P.A.T.S. once a week. Subjects of
22   talked about the traffic stop on May 8, 2019, with     22   discussion include drug abuse but also just
23   her?                                                   23   circumstances that are popping up in your life, some
24     A. Yes, sir.                                         24   of -- one of which is the traffic stop on May 8,
25     Q. Now, have you -- has Pat generally                25   2019. Am I right so far?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (14) Pages 53 - 56
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 16 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 57                                                     Page 59

 1     A. Yes, sir.                                          1   about the traffic stop.
 2     Q. Okay. And then with regards to your                2     A. Okay.
 3   treatment itself, you have not been given any           3     Q. So I think we've talked about mental
 4   exercises to do yet. Your understanding is that you     4   health. From the traffic stop to -- the May 8th,
 5   are in an evaluation process right now with Pat.        5   2019, traffic stop, have you suffered any physical
 6   Does that sound right?                                  6   injuries?
 7     A. Yes, sir, because she had been audited, so         7     A. I don't understand. Like hurt or did I
 8   we had to -- yeah, I had a period of time where I       8   have to go to the doctor or something like that?
 9   didn't get to see her, so --                            9     Q. Essentially. Have you just like -- did
10     Q. Oh, I see.                                        10   you suffer any injury, not an emotional one but
11     A. So it was audited. So now I'm -- so               11   anything to your person, on the physical side, that
12   that's why I'm still under the evaluation.             12   you had to receive treatment for? Examples could be
13     Q. Do you recall roughly when the audit              13   like broken fingers or something.
14   started?                                               14     A. No, sir.
15     A. No. For a while.                                  15     Q. Could be like a scratch or something as
16     Q. Okay. When you say for a while, like was          16   well. No?
17   there a couple months you couldn't see Pat?            17     A. No, sir.
18     A. Yeah, about a month and a half.                   18     Q. No, okay. So just to confirm, no physical
19     Q. Do you recall -- I think I asked this             19   injuries from the, from the traffic stop --
20   already. Was this recently because you've only been    20     A. Yes, sir.
21   seeing her for about six months, right?                21     Q. -- for this lawsuit. Very good. As a
22     A. Yes, sir.                                         22   result of the traffic stop, have you been unable to
23     Q. So for the six months you've seen her, at         23   work?
24   least one and a half of those months you weren't       24     A. No, sir.
25   able to see her because she was undergoing an audit?   25     Q. Okay. So you haven't lost any wages or

                                                  Page 58                                                     Page 60

 1     A. Yes, sir.                                          1   anything because of injuries, be they physical or
 2     Q. Do you have any insight into what the              2   emotional, resulting from the traffic stop.
 3   audit for was, like who was auditing her?               3     A. No, sir.
 4     A. The state, just making sure her files and          4     Q. Okay. And then is there any other type of
 5   everything was together.                                5   injury that I am just not smart enough to ask you
 6     Q. Okay. So far as you know, there was                6   about that you -- that you said that you have
 7   nothing untoward or that you should be concerned        7   suffered or believe you have suffered as a result of
 8   about.                                                  8   the traffic stop besides the emotional and mental
 9     A. No.                                                9   ones we've already talked about?
10     Q. It was just a routine audit, okay. Okay.          10     A. No, sir.
11   Okay, thank you. I know that's not the easiest         11     Q. Okay. So again to confirm, then, it
12   subject to talk about, so I appreciate your patience   12   sounds like the repercussions of the traffic stop
13   with me as we muddled through that.                    13   have been on your mental state, like your mental
14          MR. McCARTER: Bryan, we've been going for       14   health, your emotional health, is that fair to say?
15   about an hour and it seems like you're on the verge    15     A. Yes, sir.
16   of making a transition. Would this be a good time      16     Q. Okay, very good. All right, so with that,
17   to take a quick five minute break?                     17   I can -- just one more quick prelude and then we'll
18          MR. VAYR: Sure, if you want to. Do you          18   pick up our narration of events for the traffic
19   need a break?                                          19   stop. You mentioned that your -- that Titan and
20          MR. McCARTER: Why don't we just step out.       20   King were your and Letika's kids. If you don't mind
21   Can we go off the record?                              21   me asking, what's the nature of the relationship
22          (Recess at 10:55 a.m. to 10:59 a.m.)            22   between you and Letika?
23   BY MR. VAYR:                                           23     A. That is my girlfriend.
24     Q. All right, I'm just going to round out            24     Q. Excellent. How long have you guys been
25   this subject and then we'll finally get to talking     25   together?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (15) Pages 57 - 60
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 17 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 61                                                    Page 63

 1      A. Almost two years now.                             1     Q. Okay. Did he say anything else?
 2      Q. Congratulations. Doing anything for the           2     A. He said he would need to, you know, search
 3   two year anniversary?                                   3   the vehicle and I already knew. Sorry, he said he
 4      A. No, not right now.                                4   would need to search the vehicle and I already knew
 5      Q. You have time, no worries.                        5   that he, that that was --
 6      A. All right.                                        6     Q. What was coming?
 7      Q. So don't want you, don't want you to get          7     A. Yes.
 8   in trouble. Okay, so when we -- I'm just going to       8     Q. Okay. And again, so I'm just trying to
 9   summarize the story thus far and then I'll have you     9   create the time line of events in my head. So this
10   pick it up from there. May 8th, 2019, you're           10   is Christensen walking up to the driver's side door
11   driving down, you're driving in Champaign on -- was    11   and he's telling you through the window, "Hey, I
12   it Downers --                                          12   smell weed in the car and I need to search the
13      A. Dobbins.                                         13   vehicle?"
14      Q. Dobbins. I almost said Downers Grove.            14     A. Yes, sir.
15      A. Yeah.                                            15     Q. Okay. So he said that, so you -- so
16      Q. Dobbins. You see the lights behind you,          16   Christensen reported to you that he smelled weed.
17   you pull over. Christensen -- a deputy approached      17   Did your car smell like weed?
18   the passenger side, spoke to Letika, said that your    18     A. Could have.
19   license was -- your license plate was expired. Am I    19     Q. Could have?
20   right so far?                                          20     A. Yes, sir.
21      A. Yes, sir.                                        21     Q. Okay, what makes you say it could have?
22      Q. And then he goes back to his car and I           22     A. Because earlier I had -- was cleaning out
23   think that's where we left it, right?                  23   my vehicle and I was smoking around my vehicle.
24      A. Yes, sir.                                        24     Q. Gotcha. And you were smoking cannabis
25      Q. Okay, so he goes back to his car, and I          25   specifically?

                                                  Page 62                                                    Page 64

 1   think I had asked you do you remember how long he       1     A. Yes, sir.
 2   was in his car, and I think you responded you don't     2     Q. All right. So when Christensen said I
 3   recall specifically?                                    3   smell weed in the car, do you have any reason to
 4     A. Yes, sir.                                          4   think he was lying when he said that?
 5     Q. Was it some -- was it like a handful of            5          MR. McCARTER: Objection, calls for
 6   minutes, was it half an hour?                           6   speculation.
 7     A. It was some minutes probably.                      7     Q. Fair enough. You can answer if you think
 8     Q. Okay. And so while he's in the car, what           8   you know it, if you think you can answer the
 9   are you and Letika doing, if anything, in the car?      9   question.
10   Just hanging out?                                      10     A. I mean just like -- I mean marijuana smoke
11     A. Just sitting there --                             11   is just as thick as cigarette smoke, so I mean I
12     Q. Gotcha.                                           12   didn't argue with it.
13     A. -- waiting on him to come back.                   13     Q. Okay. Now, do you smoke -- have you ever
14     Q. Gotcha. And so when he, when he does come         14   smoked marijuana in your car before?
15   back -- so eventually Christensen leaves his car and   15     A. Yes, sir.
16   he approaches yours. What happens next?                16     Q. You have?
17     A. He came back and he said he smelled               17     A. Sitting outside, yes, sir.
18   marijuana in the car.                                  18     Q. Sure. Do you tend to do that like once a
19     Q. Okay. So your memory is that he told you          19   month, is that a frequent thing, or is that like a
20   that after talking to you through the driver's side    20   once-a-year-on-Christmas you kind of do it in your
21   door?                                                  21   car?
22     A. When he came back from the -- from his            22     A. No.
23   vehicle?                                               23     Q. Okay.
24     Q. Right.                                            24     A. Just wherever I'm -- if I'm at home and
25     A. Yes, sir.                                         25   I'm in the driveway, I'll just sit in my car.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (16) Pages 61 - 64
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 18 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 65                                                     Page 67

 1     Q. Gotcha.                                            1   traffic stop itself, May 2019, you'd smoke weed
 2     A. Stay away from the kids.                           2   about once a day --
 3     Q. Sure, absolutely. So I guess I'm just              3     A. Yes.
 4   trying to get some type of a sense. So if you had       4     Q. -- to level you out?
 5   to guess -- I mean it's okay if you can't, that's       5     A. Just a bowl.
 6   fine, I'll try to rephrase the question, but if you     6     Q. Sure. And you said a bowl?
 7   had to guess --                                         7     A. Yes, sir.
 8           MR. McCARTER: I'm going to object to any        8     Q. Okay. And again, so where you would --
 9   guessing --                                             9   and it sounds like the places you would smoke would
10           MR. VAYR: Okay.                                10   be -- I think you've identified your car, your
11           MR. McCARTER: -- right off the bat.            11   garage. Is there anywhere else you would smoke
12           MR. VAYR: Fair enough, fair enough.            12   weed?
13           MR. McCARTER: So a reasonable estimation       13     A. Just them's the only two places really.
14   perhaps --                                             14     Q. Gotcha. Like you wouldn't smoke in the
15           MR. VAYR: Okay.                                15   apartment or in the house --
16           MR. McCARTER: -- but I don't want you to       16     A. No.
17   guess.                                                 17     Q. -- or something. Very good.
18           MR. VAYR: Fair enough. The law doesn't         18     A. Kids in the house.
19   want you to guess either, so thank you, counsel.       19     Q. Sure. Sorry, I really need to learn
20   Fair enough.                                           20   shorthand. Okay, so going back, so you're saying
21   BY MR. VAYR:                                           21   that at the window Christensen told you, hey, you
22     Q. Okay, do you have -- do you have a good           22   know, I smelled weed in the car, I'm going to search
23   sense of whether you smoked weed in your -- or         23   your vehicle, and you said you kind of expected that
24   cannabis in your car once a week or more?              24   this was coming. Do you mind me asking, like so why
25     A. No, I don't.                                      25   did you expect that it was coming, the vehicle

                                                  Page 66                                                     Page 68

 1     Q. Okay. Would you say, then, that you --             1   search?
 2   and let me try to lock this in time as well. So         2     A. Because I did smoke around my vehicle
 3   let's say the traffic stop and then six months          3   earlier that day and I know --
 4   before the traffic stop, okay? So we're going from      4     Q. Gotcha.
 5   like December 2018 to May 2019. During that six         5     A. -- marijuana smoke is very strong.
 6   month period, would you smoke weed in your car once     6     Q. Right, and it kind of lingers.
 7   a month?                                                7     A. Yes, sir.
 8     A. I don't, it would just -- you know, we             8     Q. Oh, I forgot to ask. So you said that you
 9   have a garage, we have a car, so it's just like --      9   had smoked weed earlier in the day while you were
10     Q. Sure.                                             10   cleaning your car. Like you just had the --
11     A. -- any place away from the kids, you know.        11     A. I wasn't necessarily cleaning. I was
12     Q. Right.                                            12   looking for some stuff. I had just got off of work,
13     A. So I just don't -- rarely, just like              13   so --
14   rarely, just like it wouldn't be a certain day I       14     Q. I see.
15   smoke in the car once a month. It'd just be like       15     A. -- I was looking for some stuff in the car
16   if -- whichever place we can get away from the kids.   16   and I had it in my mouth, so --
17   And I didn't smoke like that back then, so --          17     Q. Okay. And roughly do you recall what time
18     Q. During that six month period of time?             18   of day on May 8th, 2019, that that was when you were
19     A. Yeah, I didn't smoke weed often like that.        19   looking through your car with the -- while smoking?
20     Q. Okay. How would you define smoking weed           20     A. No, sir.
21   often?                                                 21     Q. Was it -- would you feel confident saying
22     A. I didn't smoke it -- probably I smoked it         22   that it was within an hour of your traffic stop?
23   like once a day, level me out.                         23     A. It was after I had got off of work and got
24     Q. Sure. So during the six month period of           24   out of the shower and stuff, so yeah.
25   time we're talking, so again December 2018 to the      25     Q. So you had said that you had smoked weed

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (17) Pages 65 - 68
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 19 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 69                                                     Page 71

 1   within --                                               1   "Can I search you?" in your memory or did he say
 2     A. About like -- no, not an hour. Probably            2   "I'm going to search you."
 3   like a -- got off of work at 5:00 or 6:00. Probably     3     A. I don't recall.
 4   like two hours, two, three hours.                       4     Q. That's fine.
 5     Q. Okay. All right, so Christensen tells you          5     A. He said he needed to search me.
 6   I need to -- I need to search your vehicle, I smell     6     Q. Okay. And now you've seen the video.
 7   weed. What happens next?                                7   Presumably you would trust that whatever is depicted
 8     A. He told me to get out of the car and I got         8   in the video is like a fair version of what -- like
 9   out of -- well, I got out of the car and he was --      9   that would be an accurate depiction of what
10   told me to step to the side, and he asked me can he    10   happened? Do you have any reason to suspect that
11   search me and I just turned around. I mean that's      11   the video is not accurate for example?
12   what you're supposed to do.                            12     A. I mean if I see the video how it is and --
13     Q. Okay. So you -- did he say anything,              13     Q. Sure.
14   because presumably you were walking out of your        14     A. I mean I couldn't see what he was doing,
15   driver's side door to about the back of your car,      15   but I felt it, so --
16   right, during this period of time?                     16     Q. Sure, and we'll get to that in a couple
17     A. Yes, sir.                                         17   minutes. Okay. So you don't -- so as you sit here
18     Q. And Christensen is talking to you and             18   today, you don't specifically recall, you just --
19   telling you during that walk, you know, I'm going to   19   how Christensen phrased it. You just recall him
20   need to search you, is that what you're saying, is     20   saying a search is going to, a search of your
21   that your testimony?                                   21   person -- something about a search of your person;
22     A. No. He said he was going to need to               22   is that fair?
23   search me, can he -- yes, sir, that's when it          23     A. Yes, sir.
24   happened, I'm sorry.                                   24     Q. Did he say you're under arrest at any
25     Q. No, that's fine. And so first off, your           25   point?

                                                  Page 70                                                     Page 72

 1   vehicle, if I recall, it looked like it was a gray      1     A. No, sir.
 2   Jeep of some --                                         2     Q. Did he yell at you or anything?
 3      A. Gold.                                             3     A. No, sir.
 4      Q. Or a gray SUV?                                    4     Q. Did he pull out his gun or gesture towards
 5      A. It was gold.                                      5   his gun or anything?
 6      Q. Gold? Oh.                                         6     A. No.
 7      A. Yeah.                                             7     Q. Did he --
 8      Q. My eyes are terrible. Okay, what type             8     A. Not that I recall.
 9   of -- what make and model of car was it?                9     Q. Okay. Did he put handcuffs on you?
10      A. 2010 Jeep Patriot.                               10     A. No, sir.
11      Q. Jeep Patriot. And it was gold?                   11     Q. Okay. And now presumably at this point
12      A. Yes, sir.                                        12   did you -- did you see any other deputies besides
13      Q. And is this your car?                            13   Christensen, who I'm just going to stipulate was the
14      A. No, that's Letika Graham's car.                  14   individual walking you to the back of the car, did
15      Q. Letika's car, okay. Okay. So then does           15   you see any other deputies or law enforcement on the
16   Christensen say anything else? During this walk        16   scene?
17   while you're going from the driver's seat -- side      17     A. Yes, sir.
18   seat to the back of the car, does he say anything      18     Q. Could you please -- so do you know who
19   else to you besides can I search you?                  19   that individual was?
20      A. It was little things, it was something           20     A. No. He was another sheriff I believe.
21   little, but I don't remember what it was, but it       21     Q. Sure. Just so I can use names instead of
22   was -- like I said, "Just can we hurry this up so I    22   saying deputy A or deputy B, I'm just going to
23   can get my kids home?"                                 23   stipulate that Christensen walked you to the back of
24      Q. Okay. And now I just want to focus on            24   the car, and it was Deputy Floyd who is the other
25   something specifically. So did Christensen say,        25   person there. So do you happen to recall where

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (18) Pages 69 - 72
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5              Page 20 of 32
AYRES v.                                                                                         WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                 Page 73                                                     Page 75

 1   Floyd was specifically when you're walking back?       1   that?
 2     A. He was literally right next -- well, he           2     A. Because they're the official, so if they
 3   was like standing right next to me.                    3   tell you they need to do something to you, you're
 4     Q. So you --                                         4   supposed to abide by what they say, right?
 5     A. I believe. I don't know if he was                 5     Q. Did you feel like you could've said, no, I
 6   standing -- yeah, I think he was standing --           6   don't want you to search me?
 7          MR. McCARTER: Just looking for the best         7     A. No, I've never felt like that.
 8   you remember.                                          8     Q. All right. So we'll now -- so now we're
 9     Q. Right.                                            9   at the patdown search. Well, let me just back up
10     A. Yeah.                                            10   again. So do you -- okay, so now we're at the
11     Q. And it's okay. So again, to the best of          11   patdown search itself, so Christensen is the one who
12   your memory then -- and when you say right next to    12   does the patdown search, correct? Could you please
13   you, like an arm's length; is that fair? You think    13   describe to me in your own words as best as you
14   Deputy Floyd was within an arm's length of you?       14   recall what the search entailed? Could you please
15     A. Yes, sir.                                        15   describe it to me?
16     Q. Okay. So now, and did -- so just a               16     A. Could you rephrase --
17   similar roster of questions for Floyd. Did Floyd      17     Q. Sure.
18   yell at you or anything during this?                  18     A. -- that please?
19     A. No, sir.                                         19     Q. Could you please describe to me to the
20     Q. Did he threaten you?                             20   best of your recollection what Officer Christensen's
21     A. No, sir.                                         21   patdown search was like? Like what -- where his
22     Q. Did he pull a gun on you or anything?            22   hands were --
23     A. No, sir.                                         23     A. It was --
24     Q. Put you in handcuffs?                            24     Q. -- et cetera.
25     A. No, sir.                                         25     A. It was very feely toward my private areas.

                                                 Page 74                                                     Page 76

 1     Q. Okay. How would you -- would you agree            1     Q. Okay.
 2   with me that at least up until this point              2     A. Yeah. Yeah.
 3   Christensen -- so before any search has happened,      3     Q. Okay.
 4   that both Christensen and Floyd were acting            4     A. Like he was more so rubbing than patting.
 5   professionally?                                        5     Q. Okay.
 6          MR. McCARTER: I'll object to the form of        6     A. And like in between these areas
 7   the question, but you can answer if you understand.    7   [indicating].
 8     A. I don't know.                                     8     Q. Okay. So when you said in between these
 9     Q. Sure.                                             9   areas, so first let's just establish the scope of
10     A. I mean he -- they wasn't acting --               10   the search. Did he search your shoulders for
11          MR. McCARTER: Just have to answer the          11   example?
12   question that's been asked.                           12     A. No, sir.
13          THE WITNESS: Okay.                             13     Q. Did he search your chest area?
14          MR. McCARTER: You don't have to go             14     A. No, sir.
15   further than that.                                    15     Q. Did he look under your armpits?
16     Q. Let me try it again. Let me try a                16     A. No, sir.
17   different way. Did Christensen or Floyd do anything   17     Q. Did he search your arms?
18   up until -- ah, just strike it.                       18     A. No, sir.
19          So a patdown search is mentioned. You          19     Q. Did he make you open your mouth and search
20   said that you had -- you turned around because        20   your -- like go "ah" or anything?
21   that's what you're supposed to do. Did I remember     21     A. No, sir.
22   that correctly?                                       22     Q. So was his search -- did he search below
23     A. Yes, sir.                                        23   your rib cage but above your waistline?
24     Q. When you say that's what you're supposed         24     A. Yes, sir.
25   to do, could you describe what you mean for me by     25     Q. Okay, so we have that. Did he search your

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (19) Pages 73 - 76
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5              Page 21 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                 Page 77                                                       Page 79

 1   waistline itself?                                      1   where your pant pockets would be?
 2     A. I believe when he went in here                    2     A. I would say about probably right here
 3   [indicating], I think so.                              3   [indicating].
 4     Q. Okay.                                             4     Q. And so you're referring to about -- would
 5          MR. McCARTER: Wylesha, can you please           5   you say that that's about --
 6   keep your voice up?                                    6     A. About --
 7          THE WITNESS: Sorry about that.                  7     Q. -- eight inches above your knee?
 8     Q. No, that's okay.                                  8     A. Yeah, that's like right here, this is like
 9          MR. McCARTER: You're doing good so far.         9   right here [indicating].
10     Q. Now, we're going to go from the other            10     Q. And you're wearing pants right now. Is
11   direction. Did he search your shoes --                11   that about the bottom of your pant pockets on the
12     A. No.                                              12   pants you're wearing right now where you're
13     Q. -- or socks?                                     13   gesturing?
14     A. No, sir.                                         14     A. I don't know if that is where --
15     Q. Did he search below your knee?                   15   different, you know, pants are made different.
16     A. No, sir.                                         16     Q. Oh, no, sure. I was asking specifically
17     Q. Did he search between your knee and your         17   about the pants you're wearing today.
18   waist?                                                18     A. Okay. So yeah, just about below here
19     A. Knee and my waist? None that I recall if         19   [indicating], yes, sir.
20   he searched, but I know he searched below, so --      20     Q. All right, so it looks like then the
21     Q. Okay. So what -- I just want to make sure        21   target of the search -- I mean so it's like at least
22   I understand what you're saying. So you're saying     22   where -- as you recall the search, it was basically
23   he searched above your waist, he searched your        23   your waistline, kind of pocket area of your pants.
24   waistline.                                            24     A. Uh-huh.
25     A. (Shakes head).                                   25     Q. Okay. And now you described -- so first

                                                 Page 78                                                       Page 80

 1     Q. I'm trying to combine your answers.               1   off, I want to establish your posture. So you were
 2   You're nodding no. So you don't think he               2   -- your back was towards Christensen during the
 3   searched --                                            3   search, correct?
 4     A. He didn't search none of this area                4     A. Yes, sir.
 5   [indicating].                                          5     Q. And so you're facing forward and your arms
 6     Q. Okay.                                             6   are held out and parallel to the ground, right, like
 7     A. I mean not that I recall of searching it.         7   wings or something, correct?
 8   I mean I had on a short sleeve shirt, so --            8     A. Uh-huh.
 9          MR. McCARTER: And I just want to be             9     Q. Okay.
10   clear. When you say none of this area, you're         10     A. Yes, sir.
11   gesturing from your shoulders to about your belly     11     Q. And so he was searching the area we
12   button, is that fair to say?                          12   already described. Do you recall where Deputy Floyd
13          THE WITNESS: Yeah. Like when he searched       13   was during the patdown search?
14   me, it seems as if he went right for my pants         14     A. He was right there.
15   pockets and stuff, like around my -- like this area   15     Q. Still within arm's length is your memory?
16   [indicating] and stuff like that.                     16     A. Yes.
17     Q. Okay. And when you say this area, you            17     Q. Okay. Did you look at Deputy Floyd, like
18   were just kind of gesturing towards your waist --     18   his eyes, and see that he was looking at you or
19     A. Yeah.                                            19   anything?
20     Q. -- it looked like. Okay. So then is it           20     A. No, sir.
21   fair to say, then, that as you recall it              21     Q. Okay. So during the search, your eyes are
22   Christensen's search was below the belly button and   22   just kind of staring straight ahead; is that fair?
23   maybe below like your mid -- above, excuse me, your   23     A. Yes, sir.
24   mid thigh, so kind of encompassing that belly         24     Q. Okay. And so that's for the entirety of
25   button, waist and then kind of mid thigh area about   25   the search, your eyes are just going -- were just

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (20) Pages 77 - 80
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 22 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 81                                                     Page 83

 1   looking straight ahead?                                 1     Q. Okay. And then did you -- besides the
 2     A. No, sir.                                           2   look and the gesture that I just described and you
 3     Q. Okay, where else did you look during the           3   just testified to, did your eyes go -- did you look
 4   search?                                                 4   anywhere else before the search was over?
 5     A. After he touched my butt, yeah, that's             5     A. I don't recall that.
 6   when I got to looking around and I'm like, yeah,        6     Q. You don't recall, okay. Do you recall, do
 7   either -- yeah, that's when I got to looking around.    7   you have a specific memory of looking at Deputy
 8     Q. Okay. I'm going to try to peg that in              8   Floyd during the search?
 9   time. So where you're saying Christensen touched        9     A. During the search, no, sir.
10   your butt, if I can use the term, was that the very    10     Q. Okay. Okay, so let's get to -- actually I
11   end of the search, was that the very beginning of      11   just want to clarify because my question was do you
12   the search, do you know when that was?                 12   have a specific memory of looking at Floyd. Did you
13     A. That was, I believe, like as he got down          13   look at Floyd during the search?
14   lower in the middle of the search and then it was in   14     A. Not that I recall.
15   the end as well.                                       15     Q. Okay. So now getting to Christensen's
16     Q. Okay, so the middle to the end of the             16   search itself, so you described it as very feely I
17   search it sounds like you're saying is when the butt   17   believe when I first asked you to describe it, more
18   touch happened.                                        18   as a rub not a pat. Could you possibly -- am I
19     A. Fondled, yes, sir.                                19   accurately remembering your testimony there?
20     Q. Okay. Do you recall as you sit here today         20     A. Yes, sir.
21   roughly how long the patdown search was?               21     Q. Could you please kind of expound on that?
22     A. No, sir.                                          22   What do you mean it was more of a rub than a pat?
23     Q. Okay. Do you think it lasted -- would you         23   What was Christensen doing with his hands?
24   be confident in saying it was less than a minute?      24     A. Well, what I'm used to is when I'm
25     A. No, I wouldn't be confident saying that.          25   searched by a male, I'm patted --

                                                  Page 82                                                     Page 84

 1     Q. Okay, so you -- so the search could have         1        Q. Okay.
 2   lasted longer than a minute in your memory?           2        A. -- or like this [indicating], you know,
 3     A. Yes, sir.                                        3     something like that. It was more groovier than
 4     Q. Okay. All right, so you said your eyes           4     anything.
 5   started to look around after the butt touch near the  5        Q. Okay, was that the -- okay, I just want to
 6   middle to the end of the search if I recall. Where    6     make sure. That was the end of your answer?
 7   did your eyes go? Did you look down for example?      7        A. Yes, sir.
 8     A. My -- well, when he -- when it first             8        Q. Okay. And so, again, you were
 9   happened, I was thinking maybe, you know, it was an 9       demonstrating physically. I just want to try to
10   accident, so I was like looking around because I was 10     capture it to the extent I can for the record. So
11   going to say something. And I kind of looked like 11        you said normally it's a pat, I think we all know
12   [indicating] and then he did it again and that's     12     what a pat is, and you said sometimes it's also like
13   when I dropped my arms.                              13     this.
14     Q. I see. And so I just want to -- because         14        A. Yes.
15   you were pantomiming some stuff, I just want to make 15        Q. And you demonstrated by taking what looked
16   sure it's clear on the record. So you said that      16     like kind of the crook between your pointer and your
17   when you looked you kind of angled your head down 17        thumb and kind of gliding it down or rubbing it down
18   towards like your waist but kind of tilting your     18     your quadricep muscle. Is that a fair
19   head back so you could maybe see what was beside 19         characterization?
20   you? Is that an accurate way to describe the head    20        A. I didn't understand that.
21   gesture you made?                                    21        Q. No, that's fair. So when you, because you
22     A. Kind of. I was scared to move --                22     said in your -- often what you're used to with
23     Q. Sure.                                           23     patdown searches is a pat, like an actual pat.
24     A. -- really as much, but I was trying to see      24        A. Yeah.
25   what was going on.                                   25        Q. Or you said "this" and you made a physical

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (21) Pages 81 - 84
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5                Page 23 of 32
AYRES v.                                                                                           WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            January 28, 2020
                                                   Page 85                                                     Page 87

 1   gesture. I'm just trying to describe the gesture.        1   say, okay, maybe it's close, just swiped across it,
 2     A. It's like a quick [indicating].                     2   and the second time was like in between, in between
 3     Q. Running, running hands like --                      3   my butt.
 4     A. Yes.                                                4     Q. Okay, so I'm going to try to -- because
 5     Q. So the hands are continuously making                5   I'm not quite sure. So it sounds like -- so it
 6   contact with the body, but they're gliding down it.      6   sounds like we're talking about two distinct moments
 7     A. Yeah, but not to a certain each thing.              7   of the search, and it sounds like once Christensen
 8   It's like they know what parts to do it like.            8   searched or, you know, his hand made contact with
 9   They're not touching -- that's what I'm calling male     9   your butt, and it sounds like the first time you're
10   officers searching me, what it was.                     10   like maybe it was an accident, you kind of --
11          MR. McCARTER: And it looks like you're           11     A. Roughly.
12   starting just above the knee and then --                12     Q. That's about right?
13          THE WITNESS: Yeah, it is like --                 13     A. Yeah.
14          MR. McCARTER: -- sliding your hands down         14     Q. Okay. And then the second time you said
15   your calf; is that right?                               15   he went in between, I'm assuming you meant in
16          THE WITNESS: That's how they would do it.        16   between, for example, the distinct muscles in the
17     Q. Normally, okay.                                    17   butt; is that fair?
18     A. Yes, sir.                                          18     A. Like right in between. Like, okay, you
19     Q. And so it sounds like, then, what you're           19   know, you got your pants, so --
20   used to, and I'm just going to try to summarize it,     20     Q. Right.
21   and please correct me if I make a mistake, so you're    21     A. -- in between, like up in there with his
22   used to a pat where an officer will make physical       22   hands, and I'm like, "Don't touch my butt," and I
23   contact with your body, lift the hand away, pat         23   walked off.
24   somewhere else, and so it's broken up physical          24     Q. Okay. So let's talk about the first one
25   contact with you, a patting motion.                     25   and then we'll switch to the second, the second

                                                   Page 86                                                     Page 88

 1      A. Yes, sir.                                          1   touch then. So the first time he touches your butt,
 2      Q. Is that right? And then the second way is          2   is his hand -- like is his hand just kind of like
 3   someone will make continuous physical contact with       3   the sliding motion you described before, is his hand
 4   your body, but -- as in they're not patting it and       4   making continuous contact with your clothes and it
 5   removing it, it's continuous contact, but they're        5   passes over your butt?
 6   quickly kind of shifting their hand down the part of     6     A. Repeatedly.
 7   your body that they're searching.                        7     Q. Repeatedly.
 8      A. Yes, sir.                                          8     A. Yes, sir.
 9      Q. Okay. Sorry for that time. It's just               9     Q. Do you recall how many times if you had to
10   hard to get physical gestures in a deposition           10   guess? Or not if you had to guess. How many times
11   transcript. Okay, and so now you described              11   do you feel confident?
12   Christensen's feeling as -- Christensen's search as     12     A. The first time he did it was a swipe and
13   it was more groovy than -- because you said you're      13   the second time he ran across both parts of my butt.
14   used to a patdown or used to this, the slide down       14      Q. Okay.
15   the leg, and then you said Christensen's feeling was    15      A. And then the third time was the end when
16   more groovy than what you're used to. Could you         16   it went in between, but I mean it's all in the same
17   please describe what that means?                        17   -- it's all in the same time. It's all right then
18      A. Like it was more so touching areas that           18   and there.
19   I've never in my life known that a male officer         19      Q. Right, because the search was -- his hands
20   could touch.                                            20   were continuously moving, right? Like there wasn't
21      Q. Okay. I know that this is painful to ask.         21   a part, for example, where he stopped and like his
22   I'm sorry to ask these questions. I wouldn't be         22   hands stopped, right? Like they were -- were they
23   doing my job if I don't. What parts specifically do     23   continuously moving over your body as best you
24   you recall Christensen touching?                        24   recall?
25      A. The first time was my butt and I tried to         25     A. They were -- they were moving in the same.


Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (22) Pages 85 - 88
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5              Page 24 of 32
AYRES v.                                                                                         WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                 Page 89                                                    Page 91

 1   Like he repeatedly went to my butt constantly.         1   maybe a lighter contact that you're used to from
 2     Q. Okay.                                             2   your patdown searches. Was there anything else,
 3     A. There's not nothing there.                        3   anything else about the search that bothered you or
 4     Q. Okay. So do you -- did he touch any other         4   that you took offense to?
 5   part of you that you took offense to, for lack of a    5     A. So are you asking me what, basically
 6   better phrase, besides your butt?                      6   what --
 7     A. The rubbing was kind of -- everything was         7          MR. McCARTER: You can just ask him to
 8   kind of weird. The search was kind of weird in the     8   rephrase the question.
 9   beginning. Like I -- you know, like I said, what       9     Q. Sure.
10   I'm used to is what I'm used to, and I've been        10     A. Yeah, could you --
11   searched by several males and ain't never had a       11     Q. No, that's fine.
12   problem with it.                                      12     A. -- rephrase?
13     Q. Sure.                                            13     Q. So -- and my intent of the question is,
14     A. So the feeling of it is like he was trying       14   because I just want to make sure that anything of
15   to belittle me as opposed --                          15   the search that was -- that you believed and
16     Q. To searching.                                    16   perceived it as being problematic, I just want to
17     A. Yeah.                                            17   make sure I ask you about that, get the benefit of
18     Q. So you thought he was, you thought he was        18   your insight, so why I'm asking is just because I
19   specifically -- I mean so far you don't know          19   want to make sure I'm identifying the areas. If
20   precisely what --                                     20   we've identified them all, that's fine.
21     A. I don't know.                                    21     A. Okay.
22     Q. -- Christensen was thinking, right?              22     Q. So the question is you have identified
23     A. I don't know.                                    23   that his touching your butt was something that was
24     Q. Okay.                                            24   problematic, correct?
25     A. I felt like that.                                25     A. In between.

                                                 Page 90                                                    Page 92

 1     Q. Sure. That was the feeling of the gesture         1     Q. And there were a couple butt touches as
 2   to you.                                                2   we've described in the past. We can go back to
 3     A. Of?                                               3   that. It was that you believed he was -- the
 4     Q. Of the search, of the conduct to you.             4   rubbing nature of the search was problematic; is
 5     A. Yeah.                                             5   that correct?
 6     Q. Okay.                                             6     A. Yeah, it felt more like a grope, like he's
 7     A. A little rough with it as well.                   7   groping me instead of patting, pushing, patting
 8     Q. So you said he was a little rough.                8   down, doing what he was supposed to do --
 9     A. Yeah.                                             9     Q. So you felt --
10     Q. Okay. What do you mean by he was rough?          10     A. -- like I know of.
11     A. The way he was grabbing me.                      11     Q. So then is the, so with that, so --
12     Q. Okay. So I guess I apologize, it's hard          12   because you've alternatively phrased it as rubbing,
13   to describe what a physical search is like. So when   13   rough grabbing and groping. Are those all part and
14   he was grabbing you, you're saying the grabbing was   14   parcel, are those the same thing?
15   rough. Like was he like with a death grip grabbing    15     A. Same thing to me.
16   you or like what exactly --                           16     Q. Okay.
17     A. It's just --                                     17     A. Probably, you know, it's most likely
18          MR. McCARTER: I'll object to the form of       18   different to you. I just think of those things --
19   the question, but you can answer.                     19     Q. Sure.
20     A. Just not normal. Just something I'm not          20     A. -- as the same.
21   used to with males, like the -- you could tell the    21     Q. No, that's okay. I guess, because you're
22   way my body was moving.                               22   using multiple words to describe, I just want to
23     Q. Okay. So there were the -- so there was          23   make sure --
24   the touching of the butt. There was generally you     24     A. Right.
25   thought that he was rubbing you rather than kind of   25     Q. -- are these using multiple words to

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (23) Pages 89 - 92
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 25 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 93                                                     Page 95

 1   describe --                                             1   touch two or does he search a little bit, does he
 2     A. The same.                                          2   feel elsewhere first?
 3     Q. -- the same conduct? Okay, so then it              3     A. He's going in the same areas over and over
 4   sounds like we have two things that I'll ask you        4   again.
 5   about a little bit more in depth and that's going to    5     Q. Okay.
 6   be the butt touches and then also let's just call it    6     A. So I don't really know what to tell you
 7   the nature, like how -- the strength and the nature     7   after that. He's --
 8   of contact that Christensen was making with your        8     Q. That's fine.
 9   body during the search regardless of where he was       9     A. -- searching the same area over and over
10   searching. Is that fair?                               10   again.
11     A. Yes, sir.                                         11     Q. Okay. So then I guess what I'm just
12     Q. Okay. So besides those two things,                12   trying to ask is with regards to time, is there any
13   there's nothing else about the search?                 13   amount of time between butt touch one and then that
14     A. Yes, sir.                                         14   butt touch two where he goes in between or are those
15     Q. Okay, so now let's -- so the butt touches         15   immediately after each other?
16   we've already talked a little bit about, and so it     16     A. They was, they were, they were -- he was
17   sounds like there was an initial butt touch that you   17   going in my pocket, then he went to the butt part,
18   thought was maybe accidental where Christensen's       18   went in the pocket again, went to the butt part --
19   hand was kind of passing over your butt. Is that an    19     Q. Okay.
20   accurate way to describe it?                           20     A. -- and checking it over.
21     A. Yes, sir.                                         21     Q. Got it. So he was all -- so in your
22     Q. Okay. Now, you said that there was a              22   memory, he's alternating between checking your, for
23   second butt touch where he went in between, and I      23   lack of a better phrase, I guess I'll just say your
24   just want to make sure it's clear for the record.      24   behind area, like your back, in that waist area
25   When you're saying in between, do you mean he was      25   we're talking, and then your front pockets, is that

                                                  Page 94                                                     Page 96

 1   searching in like your -- in between your butt          1   what we are saying?
 2   cheeks, the butt crack, or do you mean he's             2     A. I guess, yes, sir.
 3   searching in between kind of like where your legs       3     Q. Okay. And so we have butt touch one, he
 4   meet like, like if you're just standing? This is        4   goes to the front pockets, butt touch two, and we've
 5   going to look terrible on the record.                   5   talked about that before and --
 6           But like where you're standing, for             6     A. And then he came back after butt touch two
 7   example, you know, your legs come up and ultimately     7   and --
 8   they meet kind of in your waist area. There's this      8     Q. To the pockets.
 9   little like upside down U of space there. Is that       9     A. No.
10   what you're referring to when you say in between or    10     Q. Oh, okay.
11   are you saying in between, he was reaching in          11     A. To the butt. The last one was when he
12   between your butt cheeks?                              12   was -- that's when I walked off.
13      A. He was reaching -- it was in between my          13     Q. Okay. So there are three butt touches
14   butt cheeks --                                         14   then?
15      Q. Okay.                                            15     A. My butt --
16      A. -- because I felt it.                            16     Q. I realize that your memory doesn't have to
17      Q. Okay. Okay, so again I just want to make         17   be perfect, it's -- do you just recall there being
18   sure I have this. So butt touch one, continue --       18   three distinct --
19   he's making continuous contact, his hand is passing    19     A. I just --
20   over your butt, that's one, and you're thinking        20     Q. -- butt touches?
21   maybe it's an accident, you don't know, at that        21     A. I just recall my butt being fondled
22   time. That's the thought in your head at least,        22   with --
23   correct?                                               23     Q. Okay.
24      A. Yes, sir.                                        24     A. -- in a way that I've never been fondled
25      Q. And now does he then immediately make butt       25   with in the first place.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (24) Pages 93 - 96
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 26 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 97                                                     Page 99

 1     Q. Sure. And so I'm going to set -- so now         1      like I'm just asking the same questions again and
 2   let's focus on Christensen's, like how his, how      2      again. I'm just trying to explore what specifically
 3   he's -- let's say how his hands, how his fingers are 3      about the search made it feel that way to the extent
 4   acting during this, during this search. So it        4      that you can.
 5   sounds like with butt touch one, is he like          5             So I think we've talked about the butt
 6   squeezing as he's making the pass or is his hand     6      touches sufficiently. Do you recall -- so do you
 7   just passing over in your memory?                    7      recall him searching anything else on your body?
 8     A. In my memory, it was just probably like         8      You mentioned pockets before for example, so he
 9   passing over.                                        9      searched your -- he felt in the area of your
10     Q. Okay.                                          10      pockets.
11     A. And I think -- I thought it was passing        11        A. No, he went in my pockets.
12   over.                                               12        Q. You recall him going inside your pockets.
13     Q. Okay. And again, this is just to the best      13        A. Yes, sir.
14   of your memory. So for butt touch two where he's    14        Q. Did you say you're sure or sure?
15   going in between, is he just sticking his hand in   15        A. I believe he went inside my pockets, yes,
16   between or is he sticking his hand in between and   16      sir, because I had on sweatpants.
17   doing anything with his fingers?                    17        Q. Did you feel his hands -- do you recall
18     A. His hand was -- I don't know.                  18      Christensen reaching under any of your clothes
19     Q. You don't know?                                19      during this patdown?
20     A. I do know, but I just -- talking about         20        A. No, sir.
21   this is uncomfortable.                              21        Q. So he didn't stick his hand like up your
22     Q. I understand.                                  22      shirt or anything like that.
23     A. His -- it felt like when he went to go,        23        A. No, sir.
24   you can feel this -- these fingers. I don't know, I 24        Q. Okay.
25   don't recall them moving or anything like that. I'm 25        A. Nothing like that.

                                                  Page 98                                                    Page 100

 1   not even going to lie. I don't recall them moving.      1      Q. He didn't take off any clothes during the
 2      Q. Okay.                                             2   search, correct?
 3      A. But I recall him putting his hands in             3      A. No, sir.
 4   between the -- I felt it in there, yeah, the butt       4      Q. Okay. And so you're saying his hand went
 5   part.                                                   5   in your pockets. Was that something you saw or
 6      Q. Okay. So it sounds like then -- I'm just          6   something you felt? Like when you were looking
 7   going to try to summarize and you tell me if I have     7   down, did you see his hands --
 8   it wrong. It sounds like, then, for what we're          8      A. That was the main, his main areas --
 9   calling butt touch two where he goes up, you don't      9      Q. Were the --
10   remember his fingers doing anything, moving or         10      A. -- was the pockets and the behind.
11   anything. You just remember the hand going up in       11      Q. So of the areas that he searched, the main
12   that area.                                             12   ones, to use your term, were -- I think you were
13      A. Like that [indicating].                          13   gesturing towards your front pant pockets?
14      Q. Okay.                                            14      A. Yes, sir.
15          MR. McCARTER: I'll object to the extent         15      Q. Okay. So that -- so to the extent that
16   it mischaracterizes the testimony, but you can         16   his hands were on you during his search, would you
17   answer. I think you already did.                       17   say that the majority of the time he was searching
18      Q. All right, okay. So that's -- so we              18   like he was feeling your front pockets or what --
19   talked about pass one, we talked about pass two.       19   I'll just leave it there.
20   Was there anything else during the search that you     20           MR. McCARTER: Object to form. You can
21   recall Christensen's fingers doing? You mentioned      21   answer.
22   grabs before for example.                              22      A. Sorry, say that again.
23      A. Just the way the whole search, it was not        23      Q. That's okay. So you said that the main
24   a normal search to me.                                 24   point or the -- you just used the word main, saying
25      Q. Okay. And I apologize, I know it feels           25   like it seemed like the main target of his search

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (25) Pages 97 - 100
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5              Page 27 of 32
AYRES v.                                                                                         WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                Page 101                                                    Page 103

 1   and the main thing he was searching were your front    1   what happens next?
 2   pockets.                                               2     A. He -- I went over there to, he told me to
 3     A. And my buttocks.                                  3   stand -- I stood next to Officer Floyd, and me and
 4          MR. McCARTER: Same objection. Go ahead          4   Officer Floyd was -- I was like bickering back with
 5   and finish your answer.                                5   him about what he had did.
 6          MR. VAYR: I'm sorry, could you read back        6     Q. So you were talking with -- so you were
 7   what her answer was?                                   7   talking with Floyd about what Christensen had
 8          (Requested portion of the deposition was        8   done --
 9   read by the court reporter.)                           9     A. Yeah.
10   BY MR. VAYR:                                          10     Q. -- in the patdown?
11     Q. So you said you were wearing sweatpants.         11     A. Yes, sir.
12   Were those sweatpants -- to the extent that you       12     Q. Okay. And then -- so at some point your
13   recall, were those like skintight yoga pants, were    13   car is searched, correct?
14   they baggy?                                           14     A. Yes, sir.
15     A. They're not skintight yoga pants, but            15     Q. And I'm assuming you were back with Deputy
16   they're not baggy either. You can see right -- you    16   Floyd with Letika is my memory while Christensen was
17   can see if there's any object, especially a gun, in   17   doing the car search, correct?
18   sweatpants, those sweatpants I had on.                18     A. Yes, sir.
19     Q. Okay, so your memory then is that your           19     Q. So did you not see like Christensen or
20   sweatpants were, so did they fit like a -- I'm        20   what Christensen searched or did not search within
21   sorry, I'm trying to think.                           21   the car itself? You just saw Christensen kind of
22          Do you recall if you were wearing your         22   leaning into or entering your car?
23   pants kind of lower that evening?                     23     A. Yes, sir.
24          MR. McCARTER: Object to form, but you can      24     Q. Okay. So then after the search of the
25   answer if you understand.                             25   car, what happens?

                                                Page 102                                                    Page 104

 1     A. They wasn't -- they was not sagged. I             1    A. After the search of the car, he let us get
 2   don't have a butt like, a big butt, so of course it    2   back in the car.
 3   may look like -- but you can tell. No, I was not       3    Q. Okay. And then I should try to clarify as
 4   sagging.                                               4   well. Do you have -- do you remember approximately
 5     Q. Okay. So your memory, then, is that you           5   how much time passed after the patdown search but
 6   were wearing your sweatpants at your -- like the       6   before the car search started?
 7   waistline of your sweatpants were at your              7     A. So what time -- the patdown and then did
 8   hipbones --                                            8   the car get searched right after it?
 9     A. Yes, sir.                                         9     Q. I'm basically asking do you have a memory
10     Q. -- is your memory? Okay. Let's step              10   or are you confident with -- like, for example, did
11   aside from the search of your person for a while.     11   seconds pass between the patdown being over and the
12   So the search happens. Do you recall one way or the   12   car search starting? Was it a handful of minutes?
13   other if Christensen said anything to the effect of   13   Was it a half-hour?
14   the search is done?                                   14     A. I don't recall. It wasn't a half an hour,
15     A. At that point I ain't care what he said.         15   no.
16   I walked off.                                         16     Q. Okay, okay. And so then he searches the
17     Q. Sure.                                            17   car. Do you have any memory or do you remember
18     A. I was walking off.                               18   roughly how long the car search lasted?
19     Q. So your memory, then, is that you walked         19     A. No, sir.
20   off because of that second butt touch that we were    20     Q. Was it less than half an hour?
21   talking about before and not because Christensen      21     A. Yes, sir.
22   said the search is over?                              22     Q. Was it less than 20 minutes?
23     A. Yeah, I was walking off regardless because       23     A. Yes, sir.
24   he had did too much.                                  24     Q. Less than ten minutes?
25     Q. Okay. So now after the patdown search,           25     A. I believe, yes, sir.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                     (26) Pages 101 - 104
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 28 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                 Page 105                                                    Page 107

 1      Q. Okay. Would you say that it was less than         1     A. Yes, sir.
 2   five minutes?                                           2     Q. Okay. And that is traffic stop -- that is
 3      A. I can't say less than five minutes.               3   the traffic stop that is the biggest of your
 4      Q. Fair enough. So somewhere between one and         4   lawsuit; is that correct?
 5   five minutes is your memory about how long -- of        5     A. I guess. I don't know what you're saying
 6   roughly how long the car search was?                    6   by that.
 7      A. Yes, sir.                                         7     Q. That's fine.
 8      Q. Okay. And now after the car search, you           8          MR. McCARTER: I'll object to the form and
 9   testified that you and Letika were allowed to return    9   to the extent it states a legal conclusion. More
10   to the car, correct?                                   10   than one traffic stop is the subject of the lawsuit.
11      A. Yes, sir, I believe.                             11   But you can go ahead and answer if you understand
12      Q. All right. And then you guys are in your         12   the question.
13   car. Presumably Christensen then returned to his       13          MR. VAYR: I think she already said she
14   squad car after that, do you know?                     14   didn't, so --
15      A. Yes, sir.                                        15     Q. And now let's briefly talk, then, about
16      Q. Okay. And then roughly how long were you         16   the second traffic stop. So do you have any -- do
17   and Letika in the car before Christensen came back     17   you remember roughly how much time passed between
18   if you had to guess? Or not guess, if you're -- how    18   you leaving the first traffic stop that we just
19   confident are you that it was --                       19   talked about and then you being pulled over again?
20      A. I don't recall.                                  20     A. Probably like -- I think it was already
21           MR. McCARTER: I'll object to the form of       21   late, so she ran right into there. I was on my way
22   the question. Bryan, can you rephrase that one?        22   right back home because it was almost 10:00 and the
23           MR. VAYR: Sure.                                23   kids had to be in bed.
24           MR. McCARTER: I didn't follow.                 24     Q. Uh-huh.
25           MR. VAYR: No, that's fine. It was a            25     A. Well, it was actually past 10:00 I

                                                 Page 106                                                    Page 108

 1   poorly phrased question.                                1   believe, so around like ten minutes is all it took.
 2   BY MR. VAYR:                                            2     Q. And so you're pulled over again. Describe
 3     Q. How much time passed between Christensen           3   to me, so does an officer -- so presumably you pull
 4   -- basically how long were you and Letika in the car    4   over to the side of the road.
 5   alone after the car search before Christensen           5     A. Yes, sir.
 6   arrived again?                                          6     Q. The squad car pulls up behind you.
 7     A. I don't recall that.                               7     A. Uh-huh.
 8     Q. Okay. And then Christensen ultimately              8     Q. Did you see what law enforcement agency it
 9   does arrive at your driver's side window again,         9   was?
10   correct?                                               10     A. It was the sheriff. It was one of the
11     A. Yes, sir.                                         11   same two officers that already had pulled me over.
12     Q. What does he -- do you recall what happens        12     Q. Got it. Do you recall -- do you know
13   next?                                                  13   which one it was?
14     A. He gave me two tickets.                           14     A. No. He stuck his head out the window. He
15     Q. He gave you two tickets?                          15   was like, "I thought you was somebody else, I
16     A. Well, one ticket and a warning.                   16   already pulled you over."
17     Q. Okay. What was the ticket for, do you             17     Q. And is that the extent of that traffic
18   recall?                                                18   stop then?
19     A. Driving on an expired driver's license.           19     A. Yes, sir.
20     Q. Okay. So he gives you the ticket. Did             20     Q. Okay. Is there anything else, can't
21   you sign the ticket?                                   21   really -- okay. So the officer never left his car,
22     A. No.                                               22   correct, for traffic stop number two?
23     Q. So he gives you the ticket and then are           23     A. No, because I flagged my ticket out the
24   you allowed to go then or are you -- do you leave      24   window.
25   the scene at that point?                               25     Q. Gotcha.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (27) Pages 105 - 108
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 29 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                 Page 109                                                    Page 111

 1     A. I knew it was one of the same officers --          1   was searched. Do you recall -- I might have asked
 2     Q. I gotcha.                                          2   you some of these already and I apologize if I did.
 3     A. -- that just had pulled me over. It was            3   Do you recall at any point during the stop being
 4   the same sheriff's vehicle from over in the same        4   told you were under arrest?
 5   area. Them two had been the only two patrolling         5     A. No, sir.
 6   that area.                                              6     Q. Do you recall at any point during the stop
 7     Q. So you know the -- so you weren't searched         7   being asked if you had weapons on you?
 8   during -- for traffic stop two?                         8     A. No, sir.
 9     A. No.                                                9     Q. You don't remember?
10     Q. Your car was not searched for traffic stop        10     A. No, I'm telling you, no, they did not.
11   two?                                                   11     Q. So your testimony is that you were not
12     A. No.                                               12   asked if you had weapons on you?
13     Q. Okay. Would you say, how -- do you have a         13     A. Well, when I was patted down, yeah. I
14   memory of roughly how long traffic stop two lasted?    14   thought you said when I was right stopped right then
15     A. When I flagged my -- I knew it was one of         15   and there.
16   them and I knew they already had gave me a warning     16      Q. Oh, no, I'm sorry, I should be -- to the
17   for the same thing they were going to probably pull    17   extent I wasn't clear, so I'm asking the entirety of
18   me over for, which I flagged my ticket out the         18   traffic stop one.
19   window to show I already got my warning and I          19      A. Okay.
20   already got my ticket. And he was like, "Oh, I just    20      Q. So from being pulled over to you driving
21   pulled you over, huh, sorry about that, I thought      21   away with a ticket. At any point during that period
22   you was --" so he said something else, I don't know.   22   of time, were you told you were under arrest?
23    Q. Okay, but you were allowed to leave, you           23      A. No, sir.
24   weren't given another ticket or anything?              24      Q. At any point in that time, were you asked
25    A. I wasn't going to take another ticket.             25   if you had weapons on you?

                                                 Page 110                                                    Page 112

 1     Q. But you weren't given -- they didn't               1     A. Yes, sir.
 2   attempt to give you one.                                2     Q. When were you -- if you recall, when were
 3     A. No, sir.                                           3   you asked if you had any weapons on you?
 4     Q. Okay. And then it sounds like -- so would          4     A. When he pulled me out of the car, he said,
 5   you say that between you pulling over and you           5   "Do you have any illegal things or weapons in the
 6   driving away again, would you say that that was less    6   car that I need to know about?"
 7   than five minutes?                                      7     Q. And your answer was?
 8     A. Me pulling over from where?                        8     A. No, sir.
 9     Q. So by the time your car has -- you've              9     Q. Okay. Were you ever asked -- I think your
10   stopped, you have pulled over because you were --      10   previous answer kind of encompasses this. Were you
11   the deputy asked you to stop and then you drive away   11   ever asked if you had any drugs or contraband on you
12   again completing the stop, would you say that that     12   during the entire stop?
13   took less than five minutes?                           13     A. Yes, sir.
14     A. Yeah.                                             14     Q. When was that?
15     Q. Okay. Would you say that took less than           15     A. I believe that was all in the question
16   three minutes?                                         16   that he had asked me about did I have any drugs,
17     A. Yes, sir.                                         17   guns in the car, anything on me or something.
18     Q. Would you say it was less than one minute?        18     Q. Got it. So you think it was at the same
19     A. No.                                               19   time, okay. And that's all before the patdown
20     Q. Okay, so somewhere between a minute and           20   happens.
21   three minutes.                                         21     A. Yes, sir.
22     A. He was talking, yes, sir.                         22     Q. Okay. And so if I recall your testimony,
23     Q. Okay. Just had a couple more questions            23   you don't remember if Christensen asked you or told
24   generally about traffic stop one let's call it. So     24   -- asked you if he could search you or told you he
25   this is the stop where you were patted down, the car   25   could search you, correct?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                     (28) Pages 109 - 112
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5              Page 30 of 32
AYRES v.                                                                                         WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                Page 113                                                   Page 115

 1     A. Yes, sir.                                         1   he reached into your pockets?
 2     Q. Okay. But regardless, through the search          2     A. When he was searching down this
 3   you turned around and you raised your -- you turned    3   [indicating], below the waist.
 4   around so you could be searched and you raised your    4     Q. Below the waist. I guess I'm trying to
 5   arms in a parallel fashion to the ground?              5   break it up temporally. Was it before or after butt
 6     A. I mean because if an officer tells you you        6   touch one that he reached into your pockets?
 7   had to be searched, what does that mean? You have      7     A. He was already reaching in my pockets
 8   to be searched, right, especially when they smell      8   first.
 9   weed in the car. Right?                                9     Q. So you think he went immediate -- he
10     Q. I don't --                                       10   immediately inserted his hands into your pockets?
11     A. I mean is that right?                            11     A. No, I don't recall how he did his actual
12         MR. McCARTER: Bryan is not allowed to           12   search like. I don't recall like how he did it, but
13   answer any questions --                               13   I know he was in my pants pocket before. One of my
14         THE WITNESS: Oh, I'm sorry.                     14   pants pockets, which is the left pants pocket, I
15         MR. McCARTER: -- during the deposition.         15   recall him going into --
16     A. I'm sorry, Bryan.                                16     Q. Okay.
17     Q. No, no, it's okay.                               17     A. -- before.
18     A. I'm sorry, I'm like I don't know that. I         18     Q. So you recall him going into your left
19   mean I turned around and did what he --               19   pant pocket --
20         MR. McCARTER: No, you're doing good so          20     A. Yes.
21   far.                                                  21     Q. -- before. I just --
22     Q. No, you're doing great. You have                 22     A. Before he were touching -- before the butt
23   withstood -- you have tolerated two hours of me       23   situation happened.
24   asking you questions so far, so you're doing          24     Q. Okay. So -- and then did he go into your
25   wonderfully, so no worries. You have nothing to       25   pockets again after the butt situation happened?

                                                Page 114                                                   Page 116

 1   apologize for.                                         1     A. I believe so.
 2           Do you recall saying anything during the       2     Q. You believe so, okay. Do you recall which
 3   patdown search?                                        3   pocket he went into?
 4     A. I said -- yeah, I was like "whoa" when he         4     A. My right one.
 5   first, when he first was coming by my -- like maybe    5     Q. Okay. So your testimony is that before
 6   I said "whoa," but like it wasn't loud, it was like    6   the butt -- so before the butt incident, the butt
 7   "whoa," like, I don't know, okay, maybe that was a     7   touches happen, he reaches into your left pocket,
 8   different type of patdown, it's like an unconscious    8   and then after both butt touches happen, he reaches
 9   thing, it was -- it came out, but I wasn't saying      9   in your right pocket?
10   nothing to him until the end of the search when I     10     A. I believe he reached into my pocket. I
11   told him, "Don't touch my butt."                      11   don't even know if he reached into my pocket. I
12     Q. Okay. So the two things you said during          12   don't know.
13   the search it sounds like, then, are the -- kind of   13     Q. So -- okay.
14   an involuntary --                                     14     A. But I believe he reached in my left
15     A. Whoa.                                            15   pocket, but my right pocket I don't know.
16     Q. -- "whoa" and then at the end "Don't touch       16     Q. Just checking my -- between -- so traffic
17   my butt." Is that right?                              17   stop one, after Christensen tells you to leave the
18     A. Yeah.                                            18   car but before the patdown search, do you recall
19     Q. Okay. Do you recall at what point in --          19   making any movements with your hands? For example,
20   you testified earlier that Christensen reached into   20   were you reaching for your pocket or your waistband
21   your pockets, you remember that?                      21   or anything?
22     A. Yes.                                             22     A. (Shakes head).
23     Q. That testimony?                                  23     Q. So you don't -- you're nodding no.
24     A. Yes, sir.                                        24     A. No, sir.
25     Q. Do you recall at what point in the search        25     Q. So you don't recall making those movements

Min-U-Script®                      Area Wide Reporting and Video Conferencing                    (29) Pages 113 - 116
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 31 of 32
AYRES v.                                                                                          WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                 Page 117                                                    Page 119

 1   or you affirmatively know you did not make a            1     A. It didn't get that -- I mean it didn't get
 2   movement like that?                                     2   that -- I didn't let it get that far first. You
 3     A. I don't recall making no movements like            3   know, I got kids in the car, so --
 4   that.                                                   4     Q. Sure, sure.
 5     Q. Sure. So you said -- so now I'm going              5     A. You know, I know how officials is with me,
 6   back to before the patdown, and you don't recall        6   so I didn't want even to see it even get that far
 7   precisely how Christensen phrased it, but you turn      7   with them.
 8   around and you raise your arms. I think you             8     Q. Okay, and so -- and so you didn't want to
 9   testified that you did that because you believed you    9   get that far -- when you say you didn't let it get
10   can't say no to a law enforcement officer when they    10   that far with them, what do you mean?
11   ask for a patdown. Is that what you said or am I       11     A. Like when he asked me to do something, I
12   mischaracterizing that?                                12   just responded to just do it because I had kids in
13     A. Yes, sir, I was told that when they ask           13   the car and I didn't want to have no other
14   you to do something, you was supposed to do it or      14   altercations that the kids could have seen or
15   you go to jail.                                        15   anything, so I just --
16     Q. And so when you say you were told, were           16     Q. Okay.
17   you told that by Christensen?                          17     A. -- did everything he asked me to do.
18     A. No, I've been told that over the years.           18     Q. Okay. And again, that was based -- that
19     Q. I see, so like parents, friends,                  19   was already asked. And so that that thought, then,
20   colleagues.                                            20   the thought that you had to permit the search to
21     A. No.                                               21   happen, I think you said that that was based on
22     Q. Okay.                                             22   previous law enforcement experiences not necessarily
23     A. Officers.                                         23   with Christensen and Floyd; is that right?
24     Q. Other officers.                                   24          MR. McCARTER: Objection, asked and
25     A. Yeah.                                             25   answered.

                                                 Page 118                                                    Page 120

 1     Q. I see, okay. So that was not something             1     Q. Fair enough, but that's right, right?
 2   that was communicated to you by Christensen or Floyd    2     A. Yes, sir.
 3   during this stop?                                       3     Q. Okay.
 4     A. He -- no, but --                                   4          MR. McCARTER: Bryan, just quickly, I
 5     Q. Like they didn't --                                5   usually like to take a break every hour. Do you
 6     A. -- just normal, that's just been normal.           6   have much more to go?
 7   If they tell you to do something, you have to follow    7          MR. VAYR: I think I can be done in about
 8   or you go to jail.                                      8   five minutes if that's okay.
 9     Q. Okay.                                              9          MR. McCARTER: Yeah, that's fine.
10     A. It's normal.                                      10   BY MR. VAYR:
11     Q. And so it sounds like, then, that that --         11     Q. I think you testified during the search
12   that that belief was a product of previous law         12   that where your eyes -- so during the patdown search
13   enforcement experiences, is that fair to say?          13   you were looking straight ahead and then you looked
14     A. Yes, sir.                                         14   down at Christensen at some point during the search,
15     Q. Okay. Did Christensen or Floyd do                 15   like you kind of tilted your head down [indicating]
16   anything during this -- did they communicate to you    16   to see what his hands were doing, but you didn't --
17   in any way that if they weren't allowed to search      17   one, do I have that correct?
18   you you were going to go to jail?                      18     A. Not the way you like tilted it down. I
19     A. No.                                               19   tried to look like with the corner of my eye.
20     Q. Okay. Did they insinuate that you would           20     Q. I see.
21   be in trouble if you -- like did they let you know     21     A. I wasn't trying to move so much to cause
22   that some kind of consequence would follow if they     22   any other conflict with the police.
23   weren't allowed to search?                             23     Q. I gotcha. But so your eyes, you were kind
24          MR. McCARTER: Object to the form of the         24   of looking down with your eyes down towards one of
25   question. You can answer if you understand.            25   your --

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (30) Pages 117 - 120
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-5               Page 32 of 32
AYRES v.                                                                                         WYLESHA AYRES
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                 Page 121                                                   Page 123

 1     A. Yes, sir.                                          1      A. Yes, sir.
 2     Q. Okay. Did you at any point during the              2            MR. McCARTER: Asked and answered.
 3   search make eye contact with Floyd?                     3      Q. Fair enough, okay. And so when this
 4     A. I don't recall.                                    4   allegation is saying improper touching and rubbing
 5     Q. Don't recall, all right. I'm going to              5   of plaintiff's lower female private area, what
 6   hand you what I will mark as Defense Exhibit 1.         6   that's referring to is your butt.
 7          MR. VAYR: Counsel. This will be my copy.         7      A. Yes, sir.
 8   No, I had one for you if you want.                      8      Q. Okay, very good. I want you to focus now
 9     Q. I circled the allegation I'm going to have         9   on paragraph 19. I'm just going to read a part of
10   you look at. That is your complaint in this case.      10   it, if I may, where after the comment says one or
11   Please look at paragraph 17 which I circled. You'll    11   more defendant officers then searched plaintiff's
12   see a phrase that I underlined there and it's -- and   12   car without probable cause. Do you have, do you
13   what I specifically phrased -- just to read the        13   have any idea why -- why do you believe that the
14   allegation, paragraph 17 says one of the defendant     14   officers didn't have probable cause to search your
15   officers, who plaintiff believes was Defendant         15   car?
16   Christensen, a male, proceeded to conduct a highly     16            MR. McCARTER: Objection, call -- I'm
17   intrusive patdown search of plaintiff's body parts,    17   sorry, can you rephrase the question --
18   including improper touching and rubbing of             18            MR. VAYR: Sure.
19   plaintiff's lower female private area. My --           19            MR. McCARTER: -- or repeat the question?
20          MR. McCARTER: I just quickly have an            20      Q. So the allegation is saying that the
21   objection. You missed one word in there.               21   officers didn't have probable cause to search your
22          MR. VAYR: Oh, did I?                            22   vehicle. Earlier it sounded like you testified
23          MR. McCARTER: Plaintiff's private body          23   that, if I remember correctly, that the officer
24   parts, including improper touching or rubbing of       24   smelled weed in your car and you kind of expected
25   plaintiff's lower female private area, but other       25   that your car was going to be searched. I'm just

                                                 Page 122                                                   Page 124

 1   than that, you --                                       1   trying to square the two. So what is, do you
 2          MR. VAYR: No, no, fair enough. Always            2   believe, what do you believe the officer -- why do
 3   got to miss something, right?                           3   you believe the officers didn't have a reason to
 4   BY MR. VAYR:                                            4   search your car?
 5     Q. Okay. So 17, what I want you to focus on           5          MR. McCARTER: Object to the extent that
 6   is the including improper -- the phrase including       6   the question calls for a legal conclusion and it's
 7   improper touching and rubbing of plaintiff's lower      7   answered, but if you understand the question, you
 8   female private area. Now is this allegation, is         8   can go ahead and answer it.
 9   that what you and I were talking about before with      9     A. Searched the car. I didn't say I didn't
10   the butt touches, butt touch one, butt touch two?      10   suspect they had probable cause.
11   Okay, so your --                                       11     Q. Okay, so you're -- and again, given
12     A. Okay.                                             12   counsel's -- I'm just going to sidetrack to your
13     Q. I'm sorry, your answer wasn't clear. Was          13   previous objection. So at least as you sit here
14   that a yes?                                            14   today, you're not arguing that -- you are not
15     A. Yes, sir.                                         15   arguing the position that Christensen didn't have
16     Q. Okay, because -- so you're not alleging or        16   probable cause or a reason to search your car?
17   you're not -- it doesn't sound like you described      17          MR. McCARTER: Same objection.
18   that Christensen, for example, touched your crotch     18          MR. VAYR: Sure.
19   or your vagina or anything; is that accurate?          19     A. What I'm saying is I didn't -- whatever he
20     A. Yes, sir.                                         20   said I just went along with. I didn't say he didn't
21     Q. Okay. So Christensen did not touch your           21   have probable cause. If he said he had probable
22   -- he didn't touch your vagina, he didn't touch your   22   cause, he had probable cause. I didn't never say
23   crotch. We were talking about touches that he made     23   this, so --
24   of your rear, your butt; is that right?                24     Q. Okay, and I realize that probable cause is
25          MR. McCARTER: Objection.                        25   a legal phrase. I guess I was just trying to say

Min-U-Script®                      Area Wide Reporting and Video Conferencing                     (31) Pages 121 - 124
                                                1-800-747-6789
